 


[quantum.jpg]
 

CREDIT AGREEMENT

by and among

WELLS FARGO CAPITAL FINANCE, LLC,

as Administrative Agent,

THE LENDERS THAT ARE PARTIES HERETO

as the Lenders,

and

QUANTUM CORPORATION

as Borrower

 

Dated as of March 29, 2012

 

--------------------------------------------------------------------------------




1.        DEFINITIONS AND CONSTRUCTION 1 1.1.        Definitions 1 1.2.
Accounting Terms 1 1.3. Code 2 1.4. Construction 2 1.5. Time References 3 1.6.
Schedules and Exhibits 3 2. LOANS AND TERMS OF PAYMENT 3 2.1. Revolving Loans 3
2.2. [Intentionally Omitted] 4 2.3. Borrowing Procedures and Settlements 4 2.4.
Payments; Reductions of Revolver Commitments; Prepayments 12 2.5. Promise to Pay
16 2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations 16 2.7. Crediting Payments 18 2.8. Designated Account 19 2.9.
Maintenance of Loan Account; Statements of Obligations 19 2.10. Fees 19 2.11.
Letters of Credit 20 2.12. LIBOR Option 27 2.13. Capital Requirements 29 3.
CONDITIONS; TERM OF AGREEMENT 31   3.1. Conditions Precedent to the Initial
Extension of Credit 31 3.2. Conditions Precedent to all Extensions of Credit 31
3.3. Maturity 31 3.4. Effect of Maturity 31 3.5. Early Termination by Borrower
32 3.6. Conditions Subsequent 32 4. REPRESENTATIONS AND WARRANTIES 32 4.1. Due
Organization and Qualification; Subsidiaries 32 4.2. Due Authorization; No
Conflict 33 4.3. Governmental Consents 34 4.4. Binding Obligations; Perfected
Liens 34 4.5. Title to Assets; No Encumbrances 34 4.6. Litigation 35 4.7.
Compliance with Laws 35 4.8. No Material Adverse Effect 35 4.9. Solvency 35
4.10. Employee Benefits 35 4.11. Environmental Condition 36 4.12. Complete
Disclosure 36 4.13. Patriot Act 36 4.14. Indebtedness 37


-i-

--------------------------------------------------------------------------------




       4.15.        Payment of Taxes 37 4.16. Margin Stock 37 4.17. Governmental
Regulation 37 4.18. OFAC 37 4.19. Employee and Labor Matters 37 4.20. Immaterial
Subsidiaries 38 4.21. Leases 38 4.22. Accounts 38 4.23. Inventory 38 4.24.
Location of Inventory 38 4.25. Inventory Records 39 4.26. Convertible
Subordinated Debt Documents 39 5. AFFIRMATIVE COVENANTS 39 5.1. Financial
Statements, Reports, Certificates 39 5.2. Reporting 39 5.3. Existence 39 5.4.
Maintenance of Properties 40   5.5. Taxes 40 5.6. Insurance 40 5.7. Inspection
41 5.8. Compliance with Laws 41 5.9. Environmental 41 5.10. Disclosure Updates
42 5.11. Formation of Subsidiaries 42 5.12. Further Assurances 43 5.13. Lender
Meetings 43 5.14. Location of Inventory 43 5.15. Cash Management 44 6. NEGATIVE
COVENANTS 44 6.1. Indebtedness 44 6.2. Liens 44 6.3. Restrictions on Fundamental
Changes 44 6.4. Disposal of Assets 45 6.5. Nature of Business 45 6.6.
Prepayments and Amendments 45 6.7. Restricted Payments 47 6.8. Accounting
Methods 47 6.9. Investments; Controlled Investments 48 6.10. Transactions with
Affiliates 48 6.11. Use of Proceeds 49 6.12. Limitation on Issuance of Equity
Interests 49 6.13. [Intentionally Omitted] 49 6.14. Immaterial Subsidiaries 49
7. FINANCIAL COVENANTS 49 8. EVENTS OF DEFAULT 50


-ii-

--------------------------------------------------------------------------------




     

8.1.

      Payments 50

8.2.

Covenants 50

8.3.

Judgments 51

8.4.

Voluntary Bankruptcy, etc 51

8.5.

Involuntary Bankruptcy, etc 51

8.6.

Default Under Other Agreements 51

8.7.

Representations, etc 52

8.8.

Guaranty 52

8.9.

Security Documents 52

8.10.

Loan Documents 52

8.11.

Change of Control 52 9. RIGHTS AND REMEDIES 52

9.1.

Rights and Remedies 52

9.2.

Remedies Cumulative 53 10. WAIVERS; INDEMNIFICATION 53

10.1.

Demand; Protest; etc 53

10.2.

The Lender Group's Liability for Collateral 53

10.3.

Indemnification 54 11. NOTICES 55 12. CHOICE OF LAW AND VENUE; JURY TRIAL
WAIVER; JUDICIAL REFERENCE PROVISION 56 13. ASSIGNMENTS AND PARTICIPATIONS;
SUCCESSORS 59

13.1.

Assignments and Participations 59

13.2.

Successors 63 14. AMENDMENTS; WAIVERS 63

14.1.

Amendments and Waivers 63

14.2.

Replacement of Certain Lenders 65

14.3.

No Waivers; Cumulative Remedies 66 15. AGENT; THE LENDER GROUP 66  

15.1.

Appointment and Authorization of Agent 66

15.2.

Delegation of Duties 67

15.3.

Liability of Agent 67

15.4.

Reliance by Agent 68

15.5.

Notice of Default or Event of Default 68  

15.6.

Credit Decision 69

15.7.

Costs and Expenses; Indemnification 69

15.8.

Agent in Individual Capacity 70

15.9.

Successor Agent 70

15.10.

Lender in Individual Capacity 71

15.11.

Collateral Matters 72

15.12.

Restrictions on Actions by Lenders; Sharing of Payments 73

15.13.

Agency for Perfection 73

15.14.

Payments by Agent to the Lenders 74


-iii-

--------------------------------------------------------------------------------




     

15.15.

      Concerning the Collateral and Related Loan Documents 74

15.16.

Financial Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information 74 15.17. Several Obligations; No Liability 75 16.
WITHHOLDING TAXES 75

16.1.

Payments 75

16.2.

Exemptions 76

16.3.

Reductions 77

16.4.

Refunds 78 17. GENERAL PROVISIONS 78

17.1.

Effectiveness 78

17.2.

Section Headings 78

17.3.

Interpretation 79

17.4.

Severability of Provisions 79

17.5.

Bank Product Providers 79

17.6.

Debtor-Creditor Relationship 80

17.7.

Counterparts; Electronic Execution 80

17.8.

Revival and Reinstatement of Obligations; Certain Waivers 80

17.9.

Confidentiality 81

17.10.

Survival 82

17.11.

Patriot Act 82

17.12.

Integration 82

17.13.

Senior Indebtedness 82


-iv-

--------------------------------------------------------------------------------




 

EXHIBITS AND SCHEDULES

Exhibit A-1 Form of Assignment and Acceptance

Exhibit B-1 Form of Borrowing Base Certificate

Exhibit C-1 Form of Compliance Certificate

Exhibit L-1 Form of LIBOR Notice

 

Schedule A-1 Agent's Account

Schedule A-2 Authorized Persons

Schedule C-1 Revolver Commitments

Schedule D-1 Designated Account

Schedule E-2 Existing Letters of Credit

Schedule P-1 Permitted Investments

Schedule P-2 Permitted Liens

Schedule 3.1 Conditions Precedent

Schedule 3.6 Conditions Subsequent

Schedule 4.1(b) Capitalization of Borrower

Schedule 4.1(c) Capitalization of Borrower's Subsidiaries

Schedule 4.6 Litigation

Schedule 4.11 Environmental Matters

Schedule 4.14 Permitted Indebtedness

Schedule 4.15 Taxes

Schedule 4.24 Location of Inventory

Schedule 5.1 Financial Statements, Reports, Certificates

Schedule 5.2 Collateral Reporting

Schedule 6.5 Nature of Business

 

 


-v-

--------------------------------------------------------------------------------




CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this "Agreement"), is entered into as of March 29, 2012,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a "Lender", as that term is hereinafter further defined), WELLS
FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, "Agent"), and QUANTUM CORPORATION, a
Delaware corporation ("Borrower").

The parties agree as follows:

1.DEFINITIONS AND CONSTRUCTION.

1.1. Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrower notifies
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term "financial statements" shall include
the notes and schedules thereto. Whenever the term "Borrower" is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Borrower and its Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, (a) all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities or Indebtedness at the fair value
thereof, and (b) the term "unqualified opinion" as used herein to refer to
opinions or reports provided by accountants shall mean an opinion or report that
is (i) unqualified (other than qualifications pertaining solely to changes in
GAAP to the extent any such change has no effect on the calculation of, or
compliance with, any financial covenant contained herein or the determination of
the Borrowing Base), and (ii) does not include any explanation, supplemental
comment, or other comment concerning the ability of the applicable Person to
continue as a going concern or concerning the scope of the audit.


-1-

--------------------------------------------------------------------------------




1.3. Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4. Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or." The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys' fees and legal expenses), such cash collateral to be in such amount
as Agent reasonably determines is appropriate to secure such contingent
Obligations, (e) the payment or repayment in full in immediately available funds
of all other outstanding Obligations (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Revolver Commitments of the Lenders. Any reference herein to any
Person shall be construed to include such Person's successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.


-2-

--------------------------------------------------------------------------------




1.5. Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, the word "from" means
"from and including" and the words "to" and "until" each means "to and
including"; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.

1.6. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

2.LOANS AND TERMS OF PAYMENT.

2.1. Revolving Loans.

(a)                Subject to the terms and conditions of this Agreement, and
during the term of this Agreement, each Revolving Lender agrees (severally, not
jointly or jointly and severally) to make revolving loans ("Revolving Loans") to
Borrower in an amount at any one time outstanding not to exceed the lesser of:

(i)                  such Lender's Revolver Commitment, and

(ii)                such Lender's Pro Rata Share of an amount equal to the
lesser of:

(A)              the amount equal to (1) the Maximum Revolver Amount less (2)
the sum of (x) the Letter of Credit Usage at such time, plus (y) the principal
amount of Swing Loans outstanding at such time, and

(B)              the amount equal to (1) the Borrowing Base as of such date
(based upon the most recent Borrowing Base Certificate delivered by Borrower to
Agent) less (2) the sum of (x) the Letter of Credit Usage at such time, plus
(y) the principal amount of Swing Loans outstanding at such time.

(b)               Amounts borrowed pursuant to this Section 2.1 may be repaid
and, subject to the terms and conditions of this Agreement, reborrowed at any
time during the term of this Agreement. The outstanding principal amount of the
Revolving Loans, together with interest accrued and unpaid thereon, shall
constitute Obligations and shall be due and payable on the Maturity Date or, if
earlier, on the date on which they are declared due and payable pursuant to the
terms of this Agreement.

(c)                Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right (but not the obligation), in the exercise of its
Permitted Discretion, to establish and increase or decrease Receivable Reserves,
Inventory Reserves, Bank Product Reserves, and other Reserves against the
Borrowing Base or the Maximum Revolver Amount. The amount of any Receivable
Reserve, Inventory Reserve, Bank Product Reserve, or other Reserve established
by Agent shall have a reasonable relationship to the event, condition, other
circumstance, or fact that is the basis for such reserve and shall not be
duplicative of any other reserve established and currently maintained. Upon
establishment or increase in reserves, Agent agrees to make itself available to
discuss the reserve or increase, and Borrower may take such action as may be
required so that the event, condition, circumstance, or fact that is the basis
for such reserve or increase no longer exists, in a manner and to the extent
reasonably satisfactory to Agent in the exercise of its Permitted Discretion. In
no event shall such opportunity limit the right of Agent to establish or change
such Receivable Reserve, Inventory Reserve, Bank Product Reserve, or other
Reserves, unless Agent shall have determined, in its Permitted Discretion, that
the event, condition, other circumstance, or fact that was the basis for such
Receivable Reserve, Inventory Reserve, Bank Product Reserve, or other Reserves
or such change no longer exists or has otherwise been adequately addressed by
Borrower.


-3-

--------------------------------------------------------------------------------




2.2. [Intentionally Omitted].

2.3. Borrowing Procedures and Settlements.

(a)                Procedure for Borrowing Revolving Loans. Each Borrowing shall
be made by a written request by an Authorized Person delivered to Agent and
received by Agent no later than 11:00 a.m. (i) on the Business Day that is the
requested Funding Date in the case of a request for a Swing Loan, and (ii) on
the Business Day that is 1 Business Day prior to the requested Funding Date in
the case of all other requests, specifying (A) the amount of such Borrowing, and
(B) the requested Funding Date (which shall be a Business Day); provided, that
Agent may, in its sole discretion, elect to accept as timely requests that are
received later than 11:00 a.m. on the applicable Business Day. At Agent's
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time. In such circumstances, Borrower agrees that any such telephonic
notice will be confirmed in writing within 24 hours of the giving of such
telephonic notice, but the failure to provide such written confirmation shall
not affect the validity of the request.

(b)               Making of Swing Loans. In the case of a request for a
Revolving Loan and so long as either (i) the aggregate amount of Swing Loans
made since the last Settlement Date, minus all payments or other amounts applied
to Swing Loans since the last Settlement Date, plus the amount of the requested
Swing Loan does not exceed $7,500,000, or (ii) Swing Lender, in its sole
discretion, agrees to make a Swing Loan notwithstanding the foregoing
limitation, Swing Lender shall make a Revolving Loan (any such Revolving Loan
made by Swing Lender pursuant to this Section 2.3(b) being referred to as a
"Swing Loan" and all such Revolving Loans being referred to as "Swing Loans")
available to Borrower on the Funding Date applicable thereto by transferring
immediately available funds in the amount of such requested Borrowing to the
Designated Account. Each Swing Loan shall be deemed to be a Revolving Loan
hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Revolving Loans, except that all payments
(including interest) on any Swing Loan shall be payable to Swing Lender solely
for its own account. Subject to the provisions of Section 2.3(d)(ii), Swing
Lender shall not make and shall not be obligated to make any Swing Loan if Swing
Lender has actual knowledge that (i) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing, or (ii) the requested Borrowing would exceed
the Availability on such Funding Date. Swing Lender shall not otherwise be
required to determine whether the applicable conditions precedent set forth in
Section 3 have been satisfied on the Funding Date applicable thereto prior to
making any Swing Loan. The Swing Loans shall be secured by Agent's Liens,
constitute Revolving Loans and Obligations, and bear interest at the rate
applicable from time to time to Revolving Loans that are Base Rate Loans.


-4-

--------------------------------------------------------------------------------




(c)                Making of Revolving Loans.

(i)                  In the event that Swing Lender is not obligated to make a
Swing Loan, then after receipt of a request for a Borrowing pursuant to Section
2.3(a), Agent shall notify the Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; such notification
to be sent on the Business Day that is 1 Business Day prior to the requested
Funding Date. If Agent has notified the Lenders of a requested Borrowing on the
Business Day that is 1 Business Day prior to the Funding Date, then each Lender
shall make the amount of such Lender's Pro Rata Share of the requested Borrowing
available to Agent in immediately available funds, to Agent's Account, not later
than 10:00 a.m. on the Business Day that is the requested Funding Date. After
Agent's receipt of the proceeds of such Revolving Loans from the Lenders, Agent
shall make the proceeds thereof available to Borrower on the applicable Funding
Date by transferring immediately available funds equal to such proceeds received
by Agent to the Designated Account; provided, that, subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.

(ii)                Unless Agent receives notice from a Lender prior to 9:30
a.m. on the Business Day that is the requested Funding Date relative to a
requested Borrowing as to which Agent has notified the Lenders of a requested
Borrowing that such Lender will not make available as and when required
hereunder to Agent for the account of Borrower the amount of that Lender's Pro
Rata Share of the Borrowing, Agent may assume that each Lender has made or will
make such amount available to Agent in immediately available funds on the
Funding Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrower a corresponding amount. If, on the
requested Funding Date, any Lender shall not have remitted the full amount that
it is required to make available to Agent in immediately available funds and if
Agent has made available to Borrower such amount on the requested Funding Date,
then such Lender shall make the amount of such Lender's Pro Rata Share of the
requested Borrowing available to Agent in immediately available funds, to
Agent's Account, no later than 10:00 a.m. on the Business Day that is the first
Business Day after the requested Funding Date (in which case, the interest
accrued on such Lender's portion of such Borrowing for the Funding Date shall be
for Agent's separate account). If any Lender shall not remit the full amount
that it is required to make available to Agent in immediately available funds as
and when required hereby and if Agent has made available to Borrower such
amount, then that Lender shall be obligated to immediately remit such amount to
Agent, together with interest at the Defaulting Lender Rate for each day until
the date on which such amount is so remitted. A notice submitted by Agent to any
Lender with respect to amounts owing under this Section 2.3(c)(ii) shall be
conclusive, absent manifest error. If the amount that a Lender is required to
remit is made available to Agent, then such payment to Agent shall constitute
such Lender's Revolving Loan for all purposes of this Agreement. If such amount
is not made available to Agent on the Business Day following the Funding Date,
Agent will notify Borrower of such failure to fund and, upon demand by Agent,
Borrower shall pay such amount to Agent for Agent's account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.


-5-

--------------------------------------------------------------------------------




(d)               Protective Advances and Optional Overadvances.

(i)                  Any contrary provision of this Agreement or any other Loan
Document notwithstanding, at any time (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, Agent
hereby is authorized by Borrower and the Lenders, from time to time, in Agent's
sole discretion, to make Revolving Loans to, or for the benefit of, Borrower, on
behalf of the Revolving Lenders, that Agent, in its Permitted Discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations) (the Revolving Loans described in this
Section 2.3(d)(i) shall be referred to as "Protective Advances").

(ii)                Any contrary provision of this Agreement or any other Loan
Document notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrower notwithstanding that an Overadvance exists
or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not, without the consent of
Required Lenders, exceed the Borrowing Base (based upon the most recent
Borrowing Base Certificate delivered by Borrower to Agent) by more than
$7,500,000, and (B) after giving effect to such Revolving Loans, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not, without the consent of
Required Lenders, exceed the Maximum Revolver Amount. In the event Agent obtains
actual knowledge that the Revolver Usage exceeds the amounts permitted by the
immediately foregoing provisions, regardless of the amount of, or reason for,
such excess, Agent shall notify the Lenders as soon as practicable (and prior to
making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value, in which case Agent may make such
Overadvances and provide notice as promptly as practicable thereafter), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrower
intended to reduce, within a reasonable time, the outstanding principal amount
of the Revolving Loans to Borrower to an amount permitted by the preceding
sentence. In such circumstances, if any Lender with a Revolver Commitment
objects to the proposed terms of reduction or repayment of any Overadvance, the
terms of reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. The foregoing provisions are meant for
the benefit of the Lenders and Agent (it being understood that Required Lenders
may, without the consent of Borrower, waive any of the restrictions or
limitations in respect of Overadvances set forth in this clause (ii)) and are
not meant for the benefit of Borrower, which shall continue to be bound by the
provisions of Section 2.4(e). Each Lender with a Revolver Commitment shall be
obligated to settle with Agent as provided in Section 2.3(e) (or Section 2.3(g),
as applicable) for the amount of such Lender's Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.


-6-

--------------------------------------------------------------------------------




(iii)               Each Protective Advance and each Overadvance (each, an
"Extraordinary Advance") shall be deemed to be a Revolving Loan hereunder,
except that no Extraordinary Advance shall be eligible to be a LIBOR Rate Loan
and, prior to Settlement therefor, all payments on the Extraordinary Advances
shall be payable to Agent solely for its own account. The Extraordinary Advances
shall be repayable on demand, secured by Agent's Liens, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Revolving Loans that are Base Rate Loans. The provisions of this Section 2.3(d)
are for the exclusive benefit of Agent, Swing Lender, and the Lenders and are
not intended to benefit Borrower (or any other Loan Party) in any way.

(iv)              Notwithstanding anything contained in this Agreement or any
other Loan Document to the contrary: (A) without the consent of Required
Lenders, no Extraordinary Advance may be made by Agent if such Extraordinary
Advance would cause the aggregate principal amount of Extraordinary Advances
outstanding to exceed an amount equal to 10% of the Maximum Revolver Amount; and
(B) to the extent that the making of any Extraordinary Advance causes the
aggregate Revolver Usage to exceed the Maximum Revolver Amount, such portion of
such Extraordinary Advance shall be for Agent's sole and separate account and
not for the account of any Lender and shall be entitled to priority in repayment
in accordance with Section 2.4(b).

(e)                Settlement. It is agreed that each Lender's funded portion of
the Revolving Loans is intended by the Lenders to equal, at all times, such
Lender's Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of Borrower) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Lenders as to the Revolving Loans, the Swing Loans, and the
Extraordinary Advances shall take place on a periodic basis in accordance with
the following provisions:

(i)                  Agent shall request settlement ("Settlement") with the
Lenders on a weekly basis, or on a more frequent basis if so determined by Agent
in its sole discretion (1) on behalf of Swing Lender, with respect to the
outstanding Swing Loans, (2) for itself, with respect to the outstanding
Extraordinary Advances, and (3) with respect to Borrower's or its Subsidiaries'
payments or other amounts received, as to each by notifying the Lenders by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. on the Business Day immediately prior to the
date of such requested Settlement (the date of such requested Settlement being
the "Settlement Date"). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans, Swing Loans, and
Extraordinary Advances for the period since the prior Settlement Date. Subject
to the terms and conditions contained herein (including Section 2.3(g)): (y) if
the amount of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) made by a Lender that is not a Defaulting Lender exceeds such Lender's
Pro Rata Share of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
on the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Revolving Loans (including Swing Loans, and
Extraordinary Advances), and (z) if the amount of the Revolving Loans (including
Swing Loans, and Extraordinary Advances) made by a Lender is less than such
Lender's Pro Rata Share of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent's Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Extraordinary
Advances and, together with the portion of such Swing Loans or Extraordinary
Advances representing Swing Lender's Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.


-7-

--------------------------------------------------------------------------------




(ii)                In determining whether a Lender's balance of the Revolving
Loans, Swing Loans, and Extraordinary Advances is less than, equal to, or
greater than such Lender's Pro Rata Share of the Revolving Loans, Swing Loans,
and Extraordinary Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrower and allocable to the Lenders hereunder, and proceeds of
Collateral.

(iii)               Between Settlement Dates, Agent, to the extent Extraordinary
Advances or Swing Loans are outstanding, may pay over to Agent or Swing Lender,
as applicable, any payments or other amounts received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Revolving Loans, for application to the Extraordinary Advances or Swing
Loans. Between Settlement Dates, Agent, to the extent no Extraordinary Advances
or Swing Loans are outstanding, may pay over to Swing Lender any payments or
other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to Swing Lender's Pro Rata Share of the Revolving Loans. If, as of
any Settlement Date, payments or other amounts of Borrower or its Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender's Pro Rata Share of the Revolving Loans other than to Swing
Loans, as provided for in the previous sentence, Swing Lender shall pay to Agent
for the accounts of the Lenders, and Agent shall pay to the Lenders (other than
a Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)),
to be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Loans. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Extraordinary Advances, and each Lender with respect to the Revolving
Loans other than Swing Loans and Extraordinary Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.


-8-

--------------------------------------------------------------------------------




(iv)              Anything in this Section 2.3(e) to the contrary
notwithstanding, in the event that a Lender is a Defaulting Lender, Agent shall
be entitled to refrain from remitting settlement amounts to the Defaulting
Lender and, instead, shall be entitled to elect to implement the provisions set
forth in Section 2.3(g).

(f)                 Notation. Agent, as a non-fiduciary agent for Borrower,
shall maintain a register showing the principal amount of the Revolving Loans,
owing to each Lender, including the Swing Loans owing to Swing Lender, and
Extraordinary Advances owing to Agent, and the interests therein of each Lender,
from time to time and such register shall, absent manifest error, conclusively
be presumed to be correct and accurate.

(g)                Defaulting Lenders.

(i)                  Notwithstanding the provisions of Section 2.4(b)(ii), Agent
shall not be obligated to transfer to a Defaulting Lender any payments made by
Borrower to Agent for the Defaulting Lender's benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments (A) first, to Swing Lender to the extent of any Swing
Loans that were made by Swing Lender and that were required to be, but were not,
paid by the Defaulting Lender, (B) second, to Issuing Lender, to the extent of
the portion of a Letter of Credit Disbursement that was required to be, but was
not, paid by the Defaulting Lender, (C) third, to each Non-Defaulting Lender
ratably in accordance with its Revolver Commitment (but, in each case, only to
the extent that such Defaulting Lender's portion of a Revolving Loan (or other
funding obligation) was funded by such other Non-Defaulting Lender), (D) to a
suspense account maintained by Agent, the proceeds of which shall be retained by
Agent and may be made available to be re-advanced to or for the benefit of
Borrower (upon the request of Borrower and subject to the conditions set forth
in Section 3.2) as if such Defaulting Lender had made its portion of Revolving
Loans (or other funding obligations) hereunder, and (E) from and after the date
on which all other Obligations have been paid in full, to such Defaulting Lender
in accordance with tier (L) of Section 2.4(b)(ii). Subject to the foregoing,
Agent may hold and, in its discretion, re-lend to Borrower for the account of
such Defaulting Lender the amount of all such payments received and retained by
Agent for the account of such Defaulting Lender. Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fee payable under Section 2.10(b), such Defaulting Lender
shall be deemed not to be a "Lender" and such Lender's Revolver Commitment shall
be deemed to be zero; provided, that the foregoing shall not apply to any of the
matters governed by Section 14.1(a)(i) through (iii). The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which all of the Non-Defaulting Lenders,
Agent, Issuing Lender, and Borrower shall have waived, in writing, the
application of this Section 2.3(g) to such Defaulting Lender, or (z) the date on
which such Defaulting Lender makes payment of all amounts that it was obligated
to fund hereunder, pays to Agent all amounts owing by Defaulting Lender in
respect of the amounts that it was obligated to fund hereunder, and, if
requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder (on which earlier date, so long as no Event of
Default has occurred and is continuing, any remaining cash collateral held by
Agent pursuant to Section 2.3(g)(ii) shall be released to Borrower). The
operation of this Section 2.3(g) shall not be construed to increase or otherwise
affect the Revolver Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrower of
its duties and obligations hereunder to Agent, Issuing Lender, or to the Lenders
other than such Defaulting Lender. Any failure by a Defaulting Lender to fund
amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrower,
at its option, upon written notice to Agent, to arrange for a substitute Lender
to assume the Revolver Commitment of such Defaulting Lender, such substitute
Lender to be reasonably acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Revolver Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Lender Groups' or
Borrower's rights or remedies against any such Defaulting Lender arising out of
or in relation to such failure to fund. In the event of a direct conflict
between the priority provisions of this Section 2.3(g) and any other provision
contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.3(g) shall control and govern.


-9-

--------------------------------------------------------------------------------




(ii)                If any Swing Loan or Letter of Credit is outstanding at the
time that a Lender becomes a Defaulting Lender then:

(A)              such Defaulting Lender's Swing Loan Exposure and Letter of
Credit Exposure shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent (x) the
sum of all Non-Defaulting Lenders' Revolving Loan Exposures plus such Defaulting
Lender's Swing Loan Exposure and Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders' Revolver Commitments and (y) the conditions
set forth in Section 3.2 are satisfied at such time;

(B)              if the reallocation described in clause (A) above cannot, or
can only partially, be effected, Borrower shall within one Business Day
following notice by Agent (x) first, prepay such Defaulting Lender's Swing Loan
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above) and (y) second, cash collateralize such Defaulting Lender's Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above), pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to Agent, for so long as such Letter
of Credit Exposure is outstanding; provided, that Borrower shall not be
obligated to cash collateralize any Defaulting Lender's Letter of Credit
Exposure if such Defaulting Lender is also the Issuing Lender;


-10-

--------------------------------------------------------------------------------




(C)              if Borrower cash collateralizes any portion of such Defaulting
Lender's Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrower
shall not be required to pay any Letter of Credit Fees to Agent for the account
of such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender's Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

(D)              to the extent the Letter of Credit Exposure of the
Non-Defaulting Lenders is reallocated pursuant to this Section 2.3(g)(ii), then
the Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to
Section 2.6(b) shall be adjusted in accordance with such Non-Defaulting Lenders'
Letter of Credit Exposure;

(E)               to the extent any Defaulting Lender's Letter of Credit
Exposure is neither cash collateralized nor reallocated pursuant to this Section
2.3(g)(ii), then, without prejudice to any rights or remedies of the Issuing
Lender or any Lender hereunder, all Letter of Credit Fees that would have
otherwise been payable to such Defaulting Lender under Section 2.6(b) with
respect to such portion of such Letter of Credit Exposure shall instead be
payable to the Issuing Lender until such portion of such Defaulting Lender's
Letter of Credit Exposure is cash collateralized or reallocated;

(F)               so long as any Lender is a Defaulting Lender, the Swing Lender
shall not be required to make any Swing Loan and the Issuing Lender shall not be
required to issue, amend, or increase any Letter of Credit, in each case, to the
extent (x) the Defaulting Lender's Pro Rata Share of such Swing Loans or Letter
of Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Lender, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Lender, as
applicable, and Borrower to eliminate the Swing Lender's or Issuing Lender's
risk with respect to the Defaulting Lender's participation in Swing Loans or
Letters of Credit; and

(G)              Agent may release any cash collateral provided by Borrower
pursuant to this Section 2.3(g)(ii) to the Issuing Lender and the Issuing Lender
may apply any such cash collateral to the payment of such Defaulting Lender's
Pro Rata Share of any Letter of Credit Disbursement that is not reimbursed by
Borrower pursuant to Section 2.11(a).

(h)                Independent Obligations. All Revolving Loans (other than
Swing Loans and Extraordinary Advances) shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Revolving Loan (or other extension of credit)
hereunder, nor shall any Revolver Commitment of any Lender be increased or
decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.


-11-

--------------------------------------------------------------------------------




2.4. Payments; Reductions of Revolver Commitments; Prepayments.

(a)                Payments by Borrower.

(i)                  Except as otherwise expressly provided herein, all payments
by Borrower shall be made to Agent's Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 1:30 p.m. on the
date specified herein. Any payment received by Agent later than 1:30 p.m. shall
be deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

(ii)                Unless Agent receives notice from Borrower prior to the date
on which any payment is due to the Lenders that Borrower will not make such
payment in full as and when required, Agent may assume that Borrower has made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrower does not make
such payment in full to Agent on the date when due, each Lender severally shall
repay to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

(b)               Apportionment and Application.

(i)                  So long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all principal and interest payments received by Agent shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and all
payments of fees and expenses received by Agent (other than fees or expenses
that are for Agent's separate account or for the separate account of Issuing
Lender) shall be apportioned ratably among the Lenders having a Pro Rata Share
of the type of Revolver Commitment or Obligation to which a particular fee or
expense relates. Subject to Section 2.4(b)(iv) and Section 2.4(e), all payments
to be made hereunder by Borrower shall be remitted to Agent and all such
payments, and all proceeds of Collateral received by Agent, shall be applied, so
long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, to reduce the
balance of the Revolving Loans outstanding and, thereafter, to Borrower (to be
wired to the Designated Account) or such other Person entitled thereto under
applicable law.


-12-

--------------------------------------------------------------------------------




(ii)                At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent and all proceeds of Collateral received
by Agent shall be applied as follows:

(A)              first, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to Agent under the Loan
Documents, until paid in full,

(B)              second, to pay any fees or premiums then due to Agent under the
Loan Documents until paid in full,

(C)              third, to pay interest due in respect of all Protective
Advances until paid in full,

(D)              fourth, to pay the principal of all Protective Advances until
paid in full,

(E)               fifth, ratably, to pay any Lender Group Expenses (including
cost or expense reimbursements) or indemnities then due to any of the Lenders
under the Loan Documents, until paid in full,

(F)               sixth, ratably, to pay any fees or premiums then due to any of
the Lenders under the Loan Documents until paid in full,

(G)              seventh, to pay interest accrued in respect of the Swing Loans
until paid in full,

(H)              eighth, to pay the principal of all Swing Loans until paid in
full,

(I)                 ninth, ratably, to pay interest accrued in respect of the
Revolving Loans (other than Protective Advances) until paid in full,

(J)                tenth, ratably

i.                     to pay the principal of all Revolving Loans until paid in
full,

ii.                    to Agent, to be held by Agent, for the benefit of Issuing
Lender (and for the ratable benefit of each of the Lenders that have an
obligation to pay to Agent, for the account of Issuing Lender, a share of each
Letter of Credit Disbursement), as cash collateral in an amount up to 103% of
the Letter of Credit Usage (to the extent permitted by applicable law, such cash
collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement as and when such disbursement occurs and, if a Letter of Credit
expires undrawn, the cash collateral held by Agent in respect of such Letter of
Credit shall, to the extent permitted by applicable law, be reapplied pursuant
to this Section 2.4(b)(ii), beginning with tier (A) hereof),

iii.                  ratably, up to the amount (after taking into account any
amounts previously paid pursuant to this clause iii. during the continuation of
the applicable Application Event) of the most recently established Bank Product
Reserve to (y) the Bank Product Providers based upon amounts then certified by
the applicable Bank Product Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable to such Bank Product Providers on
account of Bank Product Obligations, and (z) with any balance to be paid to
Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof,

(K)             eleventh, to pay any other Obligations other than Obligations
owed to Defaulting Lenders,


-13-

--------------------------------------------------------------------------------




(L)               twelfth, ratably to pay any Obligations owed to Defaulting
Lenders; and

(M)            thirteenth, to Borrower (to be wired to the Designated Account)
or such other Person entitled thereto under applicable law.

(iii)               Agent promptly shall distribute to each Lender, pursuant to
the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided in Section 2.3(e).

(iv)              In each instance, so long as no Application Event has occurred
and is continuing, Section 2.4(b)(i) shall not apply to any payment made by
Borrower to Agent and specified by Borrower to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(v)                For purposes of Section 2.4(b)(ii), "paid in full" of a type
of Obligation means payment in cash or immediately available funds of all
amounts owing on account of such type of Obligation, including interest accrued
after the commencement of any Insolvency Proceeding, default interest, interest
on interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi)              In the event of a direct conflict between the priority
provisions of this Section 2.4 and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, if the conflict
relates to the provisions of Section 2.3(g) and this Section 2.4, then the
provisions of Section 2.3(g) shall control and govern, and if otherwise, then
the terms and provisions of this Section 2.4 shall control and govern.

(c)                Reduction of Revolver Commitments. The Revolver Commitments
shall terminate on the Maturity Date. Borrower may reduce the Revolver
Commitments, without premium or penalty, to an amount (which may be zero) not
less than the sum of (A) the Revolver Usage as of such date, plus (B) the
principal amount of all Revolving Loans not yet made as to which a request has
been given by Borrower under Section 2.3(a), plus (C) the amount of all Letters
of Credit not yet issued as to which a request has been given by Borrower
pursuant to Section 2.11(a). Each such reduction shall be in an amount which is
not less than $5,000,000 (unless the Revolver Commitments are being reduced to
zero and the amount of the Revolver Commitments in effect immediately prior to
such reduction are less than $5,000,000), shall be made by providing not less
than 5 Business Days prior written notice to Agent, and shall be irrevocable;
provided that a notice of termination of Revolver Commitments delivered by
Borrower in connection with the payment in full of the Obligations may state
that such notice is conditioned upon the effectiveness of another credit
facility or the closing of another transaction, in which case such notice may be
revoked by Borrower (by notice to Agent on or prior to the specified prepayment
date) if such condition is not satisfied. Once reduced, the Revolver Commitments
may not be increased. Each such reduction of the Revolver Commitments shall
reduce the Revolver Commitments of each Lender proportionately in accordance
with its ratable share thereof.


-14-

--------------------------------------------------------------------------------




(d)               Optional Prepayments. Borrower may prepay the principal of any
Revolving Loan at any time in whole or in part, without premium or penalty.

(e)                Mandatory Prepayments.

(i)                  Borrowing Base. If, at any time, (i) the Revolver Usage on
such date exceeds (ii) the Borrowing Base reflected in the Borrowing Base
Certificate most recently delivered by Borrower to Agent, then Borrower shall
promptly, but in any event, within 1 Business Day, prepay the Obligations in
accordance with Section 2.4(f) in an aggregate amount equal to the amount of
such excess.

(ii)                Dispositions. Within 1 Business Day of the date of receipt
by Borrower or any other Loan Party of the Net Cash Proceeds of any voluntary or
involuntary sale or disposition by Borrower or any other Loan Party which
qualifies as a Permitted Disposition under clause (q) of the definition of
Permitted Dispositions, Borrower shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f) in an amount equal to 100%
of such Net Cash Proceeds received by such Person in connection with such sale
or disposition; provided that, so long as (A) no Default or Event of Default
shall have occurred and is continuing or would result therefrom, (B) Borrower
shall have given Agent prior written notice of Borrower's intention to apply
such monies to the costs of replacement of the properties or assets that are the
subject of such sale or disposition or the cost of purchase or construction of
other assets useful in the business of Borrower or the other Loan Parties,
(C) the monies are held in a Deposit Account in which Agent has a perfected
first-priority security interest, and (D) Borrower or the other Loan Parties, as
applicable, complete such replacement, purchase, or construction within 180 days
after the initial receipt of such monies, then the Loan Party whose assets were
the subject of such disposition shall have the option to apply such monies to
the costs of replacement of the assets that are the subject of such sale or
disposition unless and to the extent that such applicable period shall have
expired without such replacement, purchase, or construction being made or
completed, in which case, any amounts remaining in the Deposit Account referred
to in clause (C) above shall be paid to Agent and applied in accordance with
Section 2.4(f); provided further, that no payment shall be required under this
Section 2.4(e)(ii) unless the aggregate Net Cash Proceeds required to be paid,
after giving effect to the previous proviso of this Section 2.4(e)(ii) equal or
exceed $6,000,000 in any fiscal year. Nothing contained in this Section
2.4(e)(ii) shall permit Borrower or any of its Subsidiaries to sell or otherwise
dispose of any assets other than in accordance with Section 6.4.


-15-

--------------------------------------------------------------------------------




(f)                 Application of Payments. Each prepayment pursuant to
Section 2.4(e) shall, (A) so long as no Application Event shall have occurred
and be continuing, be applied, first, to the outstanding principal amount of the
Revolving Loans until paid in full, and second, to cash collateralize the
Letters of Credit in an amount equal to 103% of the then outstanding Letter of
Credit Usage, and (B) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(ii).

2.5. Promise to Pay. Borrower agrees to pay the Lender Group Expenses on the
earlier of (a) the first day of the month following the date on which the
applicable Lender Group Expenses were first incurred or (b) the date on which
demand therefor is made by Agent (it being acknowledged and agreed that any
charging of such costs, expenses or Lender Group Expenses to the Loan Account
pursuant to the provisions of Section 2.6(d) shall be deemed to constitute a
demand for payment thereof for the purposes of this subclause (b)). Borrower
promises to pay all of the Revolving Loans and all of the other Obligations
(including principal, interest, premiums, if any, fees, costs, and expenses
(including Lender Group Expenses)) in full on the Maturity Date or, if earlier,
on the date on which the Obligations (other than the Bank Product Obligations)
become due and payable pursuant to the terms of this Agreement. Borrower agrees
that its obligations contained in the first sentence of this Section 2.5 shall
survive payment or satisfaction in full of all other Obligations.

2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a)                Interest Rates. Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest as follows:

(i)                  if the relevant Obligation is a LIBOR Rate Loan, at a per
annum rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and

(ii)                otherwise, at a per annum rate equal to the Base Rate plus
the Base Rate Margin.

(b)               Letter of Credit Fee. Borrower shall pay Agent (for the
ratable benefit of the Revolving Lenders), a Letter of Credit fee (the "Letter
of Credit Fee") (which fee shall be in addition to the fees, charges,
commissions, and costs set forth in Section 2.11(j)) that shall accrue at a per
annum rate equal to the LIBOR Rate Margin times the undrawn amount of all
outstanding Letters of Credit.


-16-

--------------------------------------------------------------------------------




(c)                Default Rate. Upon the occurrence and during the continuation
of an Event of Default and at the election of Agent or the Required Lenders,

(i)                  all Revolving Loans and all other Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account pursuant
to the terms hereof shall bear interest at a per annum rate equal to 2
percentage points above the per annum rate otherwise applicable thereunder, and

(ii)                the Letter of Credit Fee shall be increased to 2 percentage
points above the per annum rate otherwise applicable hereunder.

(d)               Payment. Except to the extent provided to the contrary in
Section 2.10 or Section 2.12(a), (i) all interest and all fees (other than
Letter of Credit Fees) payable hereunder or under any of the other Loan
Documents shall be due and payable, in arrears, on the first day of each
quarter, (ii) all Letter of Credit Fees shall be due and payable, in arrears, on
the first day of each month, and (iii) all costs and expenses payable hereunder
or under any of the other Loan Documents, and all Lender Group Expenses shall be
due and payable on the earlier of (x) the first day of the month following the
date on which the applicable costs, expenses, or Lender Group Expenses were
first incurred or (y) the date on which demand therefor is made by Agent (it
being acknowledged and agreed that any charging of such costs, expenses or
Lender Group Expenses to the Loan Account pursuant to the provisions of the
following sentence shall be deemed to constitute a demand for payment thereof
for the purposes of this subclause (y)). Borrower hereby authorizes Agent, from
time to time without prior notice to Borrower, to charge to the Loan Account (A)
on the first day of each quarter (or, if an Event of Default has occurred and is
continuing, on the first day of each month), all interest accrued during the
prior quarter (or if an Event of Default has occurred and is continuing, month)
on the Revolving Loans hereunder, (B) on the first day of each month, all Letter
of Credit Fees accrued or chargeable hereunder during the prior month (or, if an
Event of Default has occurred and is continuing, during the prior month), (C) on
the first day of each quarter (or, if an Event of Default has occurred and is
continuing, during the prior month), the Unused Line Fee accrued during the
prior quarter (or if an Event of Default has occurred and is continuing, month)
pursuant to Section 2.10(b), (D) as and when incurred or accrued, all
non-out-of-pocket audit, appraisal, valuation, or other charges or fees payable
hereunder pursuant to Section 2.10(c), (E) if Borrower does not pay any such
Lender Group Expenses within 5 Business Days of the date of Borrower's receipt
of written notice thereof, all out-of-pocket audit, appraisal, valuation, or
other charges or fees payable hereunder pursuant to Section 2.10(c), (F) as and
when due and payable, all other fees payable hereunder or under any of the other
Loan Documents, (G) as and when incurred or accrued, all fees, charges,
commissions, and costs provided for in Section 2.11(j), (H) as and when incurred
or accrued, all fees and costs provided for in Section 2.10 (a) or (c), (I) if
Borrower does not pay any such other Lender Group Expenses within 5 Business
Days of the date of Borrower's receipt of written notice thereof, all other
Lender Group Expenses, and (J) as and when due and payable all other payment
obligations payable under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products); provided, that if such amounts are not paid and, instead, are
charged to the Loan Account, they shall be charged thereto as of the day on
which the item was first due and payable or incurred or accrued without regard
to the applicable delay and such amounts shall accrue interest from such
original date; provided further, that the applicable delays set forth in the
foregoing clauses (E) and (I) shall not be applicable (and Agent shall be
entitled to immediately charge to the Loan Account) at any time that an Event of
Default has occurred and is continuing. All amounts (including interest, fees,
costs, expenses, Lender Group Expenses, or other amounts payable hereunder or
under any other Loan Document or under any Bank Product Agreement) charged to
the Loan Account shall thereupon constitute Revolving Loans hereunder, shall
constitute Obligations hereunder, and shall initially accrue interest at the
rate then applicable to Revolving Loans that are Base Rate Loans (unless and
until converted into LIBOR Rate Loans in accordance with the terms of this
Agreement).


-17-

--------------------------------------------------------------------------------




(e)                Computation. All fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the fees accrue. Interest
shall be calculated on the basis of a 360 day year and actual days elapsed,
other than for Base Rate Loans which shall be calculated on the basis of 365 or
366 day year, as applicable, and actual days elapsed. In the event the Base Rate
is changed from time to time hereafter, the rates of interest hereunder based
upon the Base Rate automatically and immediately shall be increased or decreased
by an amount equal to such change in the Base Rate.

(f)                 Intent to Limit Charges to Maximum Lawful Rate. In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum amount as is allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.7. Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent's Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrower shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent's Account on a Business Day on or before 1:30 p.m. If any payment item is
received into Agent's Account on a non-Business Day or after 1:30 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.


-18-

--------------------------------------------------------------------------------




2.8. Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Revolving Loans requested by Borrower and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrower, any Revolving Loan or
Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

2.9. Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the "Loan Account") on
which Borrower will be charged with all Revolving Loans (including Extraordinary
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrower or for Borrower's account, the Letters of Credit issued or arranged by
Issuing Lender for Borrower's account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrower
or for Borrower's account. Agent shall make available to Borrower monthly
statements regarding the Loan Account, including the principal amount of the
Revolving Loans, interest accrued hereunder, fees accrued or charged hereunder
or under the other Loan Documents, and a summary itemization of all charges and
expenses constituting Lender Group Expenses accrued hereunder or under the other
Loan Documents, and each such statement, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, within 30 days after Agent
first makes such a statement available to Borrower, Borrower shall deliver to
Agent written objection thereto describing the error or errors contained in such
statement.

2.10. Fees.

(a)                Agent Fees. Borrower shall pay to Agent, for the account of
Agent, as and when due and payable under the terms of the Fee Letter, the fees
set forth in the Fee Letter.

(b)               Unused Line Fee. Borrower shall pay to Agent, for the ratable
account of the Revolving Lenders, on the first day of each quarter (provided,
that if an Event of Default has occurred and is continuing, such amounts shall
be due and payable, in arrears, on the first day of each month), from and after
the Closing Date up to the first day of the quarter (provided, that if an Event
of Default has occurred and is continuing, such amounts shall be due and
payable, in arrears, on the first day of each month), prior to the date on which
the Obligations are paid in full and on the date on which the Obligations are
paid in full, an unused line fee (the "Unused Line Fee") in an amount equal to
0.375% per annum times the result of (i) the average amount of the aggregate
Revolver Commitments during the immediately preceding quarter (or if an Event of
Default has occurred and is continuing, month) (or portion thereof), less
(ii) the average amount of the Revolver Usage during the immediately preceding
quarter (or if an Event of Default has occurred and is continuing, month) (or
portion thereof).

(c)                Field Examination and Other Fees. Borrower shall pay to
Agent, field examination, appraisal, and valuation fees and charges, as and when
incurred or chargeable, as follows: (i) a fee of $1,000 per day, per examiner,
plus reasonable and documented out-of-pocket expenses (including travel, meals,
and lodging), for each field examination of Borrower performed by personnel
employed by Agent, (ii) if implemented, a fee of $1,000 per day, per Person,
plus reasonable and documented out-of-pocket expenses, for the establishment of
electronic collateral reporting and (iii) the reasonable and documented fees or
charges paid or incurred by Agent if it elects to employ the services of one or
more third Persons to perform field examinations of Borrower or its
Subsidiaries, to appraise the Collateral or any portion thereof, or to assess
Borrower's or its Subsidiaries' business valuation; provided, that (x) so long
as no Event of Default shall have occurred and be continuing and Average
Liquidity for each month (or, with respect to the month ended March 31, 2012,
partial month) is not less than (I) $20,000,000, for each month during the
period commencing on the Closing Date and ending on September 30, 2012, or (II)
$25,000,000, for each month during the period from and after October 1, 2012,
Agent shall not conduct any field examinations, appraisals or intellectual
property valuations and (y) if an Event of Default has occurred and is
continuing or Average Liquidity for any month (or, with respect to the month
ended March 31, 2012, partial month) is less than (I) $20,000,000, for any month
during the period commencing on the Closing Date and ending on September 30,
2012, or (II) $25,000,000, for any month during the period from and after
October 1, 2012, Borrower shall be obligated to reimburse Agent for no more than
2 field examinations during any calendar year, no more than 1 appraisal of each
type of Collateral during any calendar year, and no more than 1 intellectual
property valuation during any calendar year. Notwithstanding the foregoing, in
any event, Agent, at its sole expense, shall have the right to conduct 1 field
examination and 1 appraisal of each type of Collateral during any calendar year.


-19-

--------------------------------------------------------------------------------




2.11. Letters of Credit.

(a)                Subject to the terms and conditions of this Agreement, upon
the request of Borrower made in accordance herewith, Issuing Lender agrees to
issue, or to cause an Underlying Issuer (including, as Issuing Lender's agent)
to issue, a requested Letter of Credit for the account of Borrower. If Issuing
Lender, at its option, elects to cause an Underlying Issuer to issue a requested
Letter of Credit, then Issuing Lender agrees that it will enter into
arrangements relative to the reimbursement of such Underlying Issuer (which may
include, among other means, by becoming an applicant with respect to such Letter
of Credit or entering into undertakings or other arrangements that provide for
reimbursement of such Underlying Issuer with respect to such drawings under
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a "Reimbursement Undertaking") with respect to Letters of Credit
issued by such Underlying Issuer for the account of Borrower. By submitting a
request to Issuing Lender for the issuance of a Letter of Credit, Borrower shall
be deemed to have requested that (i) Issuing Lender issue or (ii) an Underlying
Issuer issue the requested Letter of Credit (and, in such case, to have
requested Issuing Lender to issue a Reimbursement Undertaking with respect to
such requested Letter of Credit). Borrower acknowledges and agrees that Borrower
is and shall be deemed to be an applicant (within the meaning of Section
5-102(a)(2) of the Code) with respect to each Underlying Letter of Credit. Each
request for the issuance of a Letter of Credit, or the amendment, renewal, or
extension of any outstanding Letter of Credit, shall be made in writing by an
Authorized Person and delivered to Issuing Lender via hand delivery,
telefacsimile, or other electronic method of transmission reasonably in advance
of the requested date of issuance, amendment, renewal, or extension. Each such
request shall be in form and substance reasonably satisfactory to Issuing Lender
and (i) shall specify (A) the amount of such Letter of Credit, (B) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (C) the
proposed expiration date of such Letter of Credit, (D) the name and address of
the beneficiary of the Letter of Credit, and (E) such other information
(including, the conditions to drawing, and, in the case of an amendment,
renewal, or extension, identification of the Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit, and (ii) shall be accompanied by such Issuer Documents as
Agent, Issuing Lender or Underlying Issuer may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
Issuing Lender or Underlying Issuer generally requests for Letters of Credit in
similar circumstances. Anything contained herein to the contrary
notwithstanding, Issuing Lender may, but shall not be obligated to, issue or
cause the issuance of a Letter of Credit or to issue a Reimbursement Undertaking
in respect of an Underlying Letter of Credit, in either case, that supports the
obligations of Borrower or its Subsidiaries in respect of (A) a lease of real
property to the extent that the face amount of such Letter of Credit or the
amount of such Reimbursement Undertaking exceeds the highest rent (including all
rent-like charges) payable under such lease for a period of one year, or (B) an
employment contract.


-20-

--------------------------------------------------------------------------------






 

(b)               Issuing Lender shall have no obligation to issue a Letter of
Credit or a Reimbursement Undertaking in respect of an Underlying Letter of
Credit, in either case, if any of the following would result after giving effect
to the requested issuance:

(i)                  the Letter of Credit Usage would exceed $5,000,000, or

(ii)                the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount of Revolving Loans (including Swing Loans),
or

(iii)               the Letter of Credit Usage would exceed the Borrowing Base
at such time (based upon the most recent Borrowing Base Certificate delivered by
Borrower to Agent) less the outstanding principal balance of the Revolving Loans
(inclusive of Swing Loans) at such time.

(c)                In the event there is a Defaulting Lender as of the date of
any request for the issuance of a Letter of Credit, the Issuing Lender shall not
be required to issue or arrange for such Letter of Credit to the extent (x) the
Defaulting Lender's Letter of Credit Exposure with respect to such Letter of
Credit may not be reallocated pursuant to Section 2.3(g)(ii) or (y) the Issuing
Lender has not otherwise entered into arrangements reasonably satisfactory to it
and Borrower to eliminate the Issuing Lender's risk with respect to the
participation in such Letter of Credit of the Defaulting Lender, which
arrangements may include Borrower cash collateralizing such Defaulting Lender's
Letter of Credit Exposure in accordance with Section 2.3(g)(ii). Additionally,
Issuing Lender shall have no obligation to issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if (I) any order, judgment, or decree of any Governmental Authority
or arbitrator shall, by its terms, purport to enjoin or restrain Issuing Lender
from issuing such Letter of Credit or Reimbursement Undertaking or Underlying
Issuer from issuing such Letter of Credit, or any law applicable to Issuing
Lender or Underlying Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over Issuing
Lender or Underlying Issuer shall prohibit or request that Issuing Lender or
Underlying Issuer refrain from the issuance of letters of credit generally or
such Letter of Credit or Reimbursement Undertaking (as applicable) in
particular, or (II) the issuance of such Letter of Credit would violate one or
more policies of Issuing Lender or Underlying Issuer applicable to letters of
credit generally.


-21-

--------------------------------------------------------------------------------




(d)               Any Issuing Lender (other than Wells Fargo or any of its
Affiliates) shall notify Agent in writing no later than the Business Day
immediately following the Business Day on which such Issuing Lender issued any
Letter of Credit; provided that (y) until Agent advises any such Issuing Lender
that the provisions of Section 3.2 are not satisfied, or (z) the aggregate
amount of the Letters of Credit issued in any such week exceeds such amount as
shall be agreed by Agent and such Issuing Lender, such Issuing Lender shall be
required to so notify Agent in writing only once each week of the Letters of
Credit issued by such Issuing Lender during the immediately preceding week as
well as the daily amounts outstanding for the prior week, such notice to be
furnished on such day of the week as Agent and such Issuing Lender may agree.
Borrower and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit shall constitute Letters of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letters of
Credit were issued by Issuing Lender or an Underlying Issuer at the request of
Borrower on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to Issuing Lender, including the requirement
that the amounts payable thereunder must be payable in Dollars. If Issuing
Lender makes a payment under a Letter of Credit or an Underlying Issuer makes a
payment under an Underlying Letter of Credit, Borrower shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the date such
Letter of Credit Disbursement is made and, in the absence of such payment, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be a Revolving Loan hereunder (notwithstanding any failure to
satisfy any condition precedent set forth in Section 3) and, initially, shall
bear interest at the rate then applicable to Revolving Loans that are Base Rate
Loans. If a Letter of Credit Disbursement is deemed to be a Revolving Loan
hereunder, Borrower's obligation to pay the amount of such Letter of Credit
Disbursement to Issuing Lender shall be automatically converted into an
obligation to pay the resulting Revolving Loan. Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to Issuing Lender or, to the extent that Lenders have
made payments pursuant to Section 2.11(b) to reimburse Issuing Lender, then to
such Lenders and Issuing Lender as their interests may appear.

(e)                Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(a), each Revolving Lender agrees to fund
its Pro Rata Share of any Revolving Loan deemed made pursuant to Section 2.11(a)
on the same terms and conditions as if Borrower had requested the amount thereof
as a Revolving Loan and Agent shall promptly pay to Issuing Lender the amounts
so received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment, renewal, or extension of a Letter of
Credit or a Reimbursement Undertaking) and without any further action on the
part of Issuing Lender or the Revolving Lenders, Issuing Lender shall be deemed
to have granted to each Revolving Lender, and each Revolving Lender shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of Issuing Lender, such Lender's
Pro Rata Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to Agent, for the account of Issuing Lender, such
Lender's Pro Rata Share of each Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer and not reimbursed by Borrower on the date due as
provided in Section 2.11(a), or of any reimbursement payment this is required to
be refunded (or that Agent or Issuing Lender elects, based upon the advice of
counsel, to refund) to Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to deliver to Agent, for the account
of Issuing Lender, an amount equal to its respective Pro Rata Share of each
Letter of Credit Disbursement pursuant to this Section 2.11(b) shall be absolute
and unconditional and such remittance shall be made notwithstanding the
occurrence or continuation of an Event of Default or Default or the failure to
satisfy any condition set forth in Section 3. If any such Lender fails to make
available to Agent the amount of such Lender's Pro Rata Share of a Letter of
Credit Disbursement as provided in this Section, such Lender shall be deemed to
be a Defaulting Lender and Agent (for the account of Issuing Lender) shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.


-22-

--------------------------------------------------------------------------------




(f)                 Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group and each Underlying Issuer harmless from any damage, loss,
cost, expense, or liability (other than Taxes, which shall be governed solely by
Section 16), and reasonable and documented attorneys' fees and expenses incurred
by Issuing Lender, any other member of the Lender Group, or any Underlying
Issuer arising out of or in connection with any Reimbursement Undertaking or any
Letter of Credit; provided, that Borrower shall not be obligated hereunder to
indemnify the Lender Group or any Underlying Issuer for any loss, cost, expense,
or liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer. Borrower agrees to
be bound by the Underlying Issuer's regulations and interpretations of any
Letter of Credit or by Issuing Lender's interpretations of any Reimbursement
Undertaking even though this interpretation may be different from Borrower's
own. Borrower understands that the Reimbursement Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying Issuer.
Borrower hereby agrees to indemnify, save, defend, and hold Issuing Lender and
the other members of the Lender Group harmless with respect to any loss, cost,
expense (including reasonable and documented attorneys' fees and expenses), or
liability (other than Taxes, which shall be governed solely by Section 16)
incurred by them as a result of Issuing Lender's indemnification of an
Underlying Issuer; provided, that Borrower shall not be obligated hereunder to
indemnify for any such loss, cost, expense, or liability that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of Issuing Lender or any other member of the
Lender Group.


-23-

--------------------------------------------------------------------------------




(g)                Each Lender and Borrower agree that, in paying any drawing
under a Letter of Credit, neither Issuing Lender nor any Underlying Issuer (as
applicable) shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit or the Underlying Letter of Credit (as applicable)) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of Issuing Lender,
any Underlying Issuer, Agent, any of the Lender-Related Persons or Agent-Related
Persons, nor any correspondent, participant or assignee of Issuing Lender shall
be liable to any Lender or any Loan Party for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; (iii) any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit or any error in
interpretation of technical terms; or (iv) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, that this assumption is not intended to, and shall not,
preclude Borrower from pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of
Issuing Lender, any Underlying Issuer, Agent, any of the Lender-Related Persons
or Agent-Related Persons, nor any correspondent, participant or assignee of
Issuing Lender or any Underlying Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (vi) of Section 2.11(h) or for
any action, neglect or omission under or in connection with any Letter of Credit
or Issuer Document, including in connection with the issuance or any amendment
of any Letter of Credit, the failure to issue or amend any Letter of Credit, the
honoring or dishonoring of any demand under any Letter of Credit, or the
following of Borrower's instructions or those contained in the Letter of Credit
or any modifications, amendments, or supplements thereto, and such action or
neglect or omission will bind Borrower. In furtherance and not in limitation of
the foregoing, Issuing Lender and each Underlying Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary (or
Issuing Lender and any Underlying Issuer may refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit and may disregard any requirement in a Letter of
Credit that notice of dishonor be given in a particular manner and any
requirement that presentation be made at a particular place or by a particular
time of day), and neither Issuing Lender nor any Underlying Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Neither Issuing Lender nor any
Underlying Issuer shall be responsible for the wording of any Letter of Credit
(including any drawing conditions or any terms or conditions that are
ineffective, ambiguous, inconsistent, unduly complicated or reasonably
impossible to satisfy), notwithstanding any assistance Issuing Lender or any
Underlying Issuer may provide to Borrower with drafting or recommending text for
any letter of credit application or with the structuring of any transaction
related to any Letter of Credit, and Borrower hereby acknowledges and agrees
that any such assistance will not constitute legal or other advice by Issuing
Lender or any Underlying Issuer or any representation or warranty by Issuing
Lender or any Underlying Issuer that any such wording or such Letter of Credit
will be effective. Without limiting the foregoing, Issuing Lender or any
Underlying Issuer may, as it deems appropriate, use in any Letter of Credit any
portion of the language prepared by Borrower and contained in the letter of
credit application relative to drawings under such Letter of Credit. Borrower
hereby acknowledges and agrees that neither any Underlying Issuer nor any member
of the Lender Group shall be responsible for delays, errors, or omissions
resulting from the malfunction of equipment in connection with any Letter of
Credit.


-24-

--------------------------------------------------------------------------------




(h)                The obligation of Borrower to reimburse Issuing Lender for
each drawing under each Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)                  any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document,

(ii)                the existence of any claim, counterclaim, setoff, defense or
other right that Borrower or any of its Subsidiaries may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting),
Issuing Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction,

(iii)               any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit,

(iv)              any payment by Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not substantially or
strictly comply with the terms of such Letter of Credit (including, without
limitation, any requirement that presentation be made at a particular place or
by a particular time of day), or any payment made by Issuing Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,

(v)                any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or discharge of, Borrower or any of
its Subsidiaries, or

(vi)              the fact that any Default or Event of Default shall have
occurred and be continuing.

(i)                  Borrower hereby authorizes and directs any Underlying
Issuer to deliver to Issuing Lender all instruments, documents, and other
writings and property received by such Underlying Issuer pursuant to such
Underlying Letter of Credit and to accept and rely upon Issuing Lender's
instructions with respect to all matters arising in connection with such
Underlying Letter of Credit and the related application.

(j)                 Borrower acknowledges and agrees that any and all fees,
charges, costs, or commissions in effect from time to time, of Issuing Lender
relating to Letters of Credit or incurred by Issuing Lender relating to
Underlying Letters of Credit, upon the issuance of any Letter of Credit, upon
the payment or negotiation of any drawing under any Letter of Credit, or upon
the occurrence of any other activity with respect to any Letter of Credit
(including the transfer, amendment, or cancellation of any Letter of Credit),
together with any and all fronting fees in effect from time to time related to
Letters of Credit, shall be Lender Group Expenses for purposes of this Agreement
and shall be reimbursable promptly, but in any event, within 1 Business Day
after the date on which such fees, charges, costs, or commissions are first
incurred or accrued, by Borrower to Agent for the account of Issuing Lender; it
being acknowledged and agreed by Borrower that, as of the Closing Date, Issuing
Lender is entitled to charge Borrower a fronting fee of 0.250% per annum times
the undrawn amount of each Underlying Letter of Credit and that such fronting
fee may be changed by Issuing Lender in its Permitted Discretion from time to
time without notice to the extent such change is generally applied by Issuing
Lender to similarly situated borrowers.


-25-

--------------------------------------------------------------------------------




(k)               If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by
Issuing Lender, any other member of the Lender Group, or Underlying Issuer with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Board of Governors as from time to time in effect (and any
successor thereto):

(i)                  any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or

(ii)                there shall be imposed on Issuing Lender, any other member
of the Lender Group, or Underlying Issuer any other condition regarding any
Letter of Credit or Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Lender, any other member of the Lender Group, or an Underlying Issuer
of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate Issuing Lender,
any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrower shall not
be required to provide any compensation pursuant to this Section 2.11(k) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrower, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this Section
2.11(k), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

(l)                  Unless otherwise expressly agreed by Issuing Lender and
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP and the
UCP 600 shall apply to each standby Letter of Credit, and (ii) the rules of the
UCP 600 shall apply to each commercial Letter of Credit.


-26-

--------------------------------------------------------------------------------




(m)              In the event of a direct conflict between the provisions of
this Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

2.12. LIBOR Option.

(a)                Interest and Interest Payment Dates. In lieu of having
interest charged at the rate based upon the Base Rate, Borrower shall have the
option, subject to Section 2.12(b) below (the "LIBOR Option") to have interest
on all or a portion of the Revolving Loans be charged (whether at the time when
made (unless otherwise provided herein), upon conversion from a Base Rate Loan
to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate
Loan) at a rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate
Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto; provided, that, subject to the following clauses (ii)
and (iii), in the case of any Interest Period greater than 3 months in duration,
interest shall be payable at 3 month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period),
(ii) the date on which all or any portion of the Obligations are accelerated
pursuant to the terms hereof, or (iii) the date on which this Agreement is
terminated pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless Borrower properly has exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, unless otherwise agreed to by the Required Lenders,
Borrower no longer shall have the option to request that Revolving Loans bear
interest at a rate based upon the LIBOR Rate.

(b)               LIBOR Election.

(i)                  Borrower may, at any time and from time to time, so long as
Borrower has not received a notice from Agent, after the occurrence and during
the continuance of an Event of Default, to terminate the right of Borrower to
exercise the LIBOR Option during the continuance of such Event of Default, elect
to exercise the LIBOR Option by notifying Agent prior to 11:00 a.m. at least 3
Business Days prior to the commencement of the proposed Interest Period (the
"LIBOR Deadline"). Notice of Borrower's election of the LIBOR Option for a
permitted portion of the Revolving Loans and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. on the same day). Promptly upon its receipt of each
such LIBOR Notice, Agent shall provide a copy thereof to each of the affected
Lenders.

(ii)                Each LIBOR Notice shall be irrevocable and binding on
Borrower. In connection with each LIBOR Rate Loan, Borrower shall indemnify,
defend, and hold Agent and the Lenders harmless against any loss, cost, or
expense actually incurred by Agent or any Lender as a result of (A) the payment
of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
"Funding Losses"). A certificate of Agent or a Lender delivered to Borrower
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrower shall pay such amount to Agent or the Lender, as
applicable, within 30 days of the date of its receipt of such certificate. If a
payment of a LIBOR Rate Loan on a day other than the last day of the applicable
Interest Period would result in a Funding Loss, Agent may, in its sole
discretion at the request of Borrower, hold the amount of such payment as cash
collateral in support of the Obligations until the last day of such Interest
Period and apply such amounts to the payment of the applicable LIBOR Rate Loan
on such last day, it being agreed that Agent has no obligation to so defer the
application of payments to any LIBOR Rate Loan and that, in the event that Agent
does not defer such application, Borrower shall be obligated to pay any
resulting Funding Losses.


-27-

--------------------------------------------------------------------------------




(iii)               Unless Agent, in its sole discretion, agrees otherwise,
Borrower shall have not more than 8 LIBOR Rate Loans in effect at any given
time. Borrower only may exercise the LIBOR Option for proposed LIBOR Rate Loans
of at least $1,000,000.

(c)                Conversion. Borrower may convert LIBOR Rate Loans to Base
Rate Loans at any time; provided, that in the event that LIBOR Rate Loans are
converted or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any prepayment through the required
application by Agent of any payments or proceeds of Collateral in accordance
with Section 2.4(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, Borrower shall indemnify, defend, and hold Agent
and the Lenders and their Participants harmless against any and all Funding
Losses in accordance with Section 2.12 (b)(ii).

(d)               Special Provisions Applicable to LIBOR Rate.

(i)                  The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law (other than
changes in laws relative to Taxes, which shall be governed solely by Section 16)
occurring subsequent to the commencement of the then applicable Interest Period,
including changes in the reserve requirements imposed by the Board of Governors,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give Borrower and Agent notice of such a determination and
adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrower may, by
notice to such affected Lender (A) require such Lender to furnish to Borrower a
statement setting forth in reasonable detail the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (B) repay
the LIBOR Rate Loans of such Lender with respect to which such adjustment is
made (together with any amounts due under Section 2.12(b)(ii)).

(ii)                In the event that any change in market conditions or any
law, regulation, treaty, or directive, or any change therein or in the
interpretation or application thereof, shall at any time after the date hereof,
in the reasonable opinion of any Lender, make it unlawful or impractical for
such Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender's notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrower shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.


-28-

--------------------------------------------------------------------------------




(e)                No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

2.13. Capital Requirements.

(a)                If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital or reserve requirements for banks or bank holding companies, or any
change in the interpretation, implementation, or application thereof by any
Governmental Authority charged with the administration thereof, or
(ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender's or such holding company's capital as a consequence of such
Lender's Revolver Commitments hereunder to a level below that which such Lender
or such holding company could have achieved but for such adoption, change, or
compliance (taking into consideration such Lender's or such holding company's
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity's capital) by any amount deemed by such Lender to be
material, then such Lender may notify Borrower and Agent thereof. Following
receipt of such notice, Borrower agrees to pay such Lender on demand the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 30 days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender's calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error). In determining such amount,
such Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender's right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Borrower of such law, rule,
regulation or guideline giving rise to such reductions and of such Lender's
intention to claim compensation therefor; provided further that if such claim
arises by reason of the adoption of or change in any law, rule, regulation or
guideline that is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.


-29-

--------------------------------------------------------------------------------




(b)               If any Lender requests additional or increased costs referred
to in Section 2.11(k) or Section 2.12(d)(i) or amounts under Section 2.13(a) or
sends a notice under Section 2.12(d)(ii) relative to changed circumstances (any
such Lender, an "Affected Lender"), then such Affected Lender shall use
reasonable efforts to promptly designate a different one of its lending offices
or to assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(k), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it. Borrower
agrees to pay all reasonable out-of-pocket costs and expenses incurred by such
Affected Lender in connection with any such designation or assignment. If, after
such reasonable efforts, such Affected Lender does not so designate a different
one of its lending offices or assign its rights to another of its offices or
branches so as to eliminate Borrower's obligation to pay any future amounts to
such Affected Lender pursuant to Section 2.11(k), Section 2.12(d)(i) or Section
2.13(a), as applicable, or to enable Borrower to obtain LIBOR Rate Loans, then
Borrower (without prejudice to any amounts then due to such Affected Lender
under Section 2.11(k), Section 2.12(d)(i) or Section 2.13(a), as applicable)
may, unless prior to the effective date of any such assignment the Affected
Lender withdraws its request for such additional amounts under Section 2.11(k),
Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that it is no
longer unlawful or impractical to fund or maintain LIBOR Rate Loans, may seek a
substitute Lender reasonably acceptable to Agent to purchase the Obligations
owed to such Affected Lender and such Affected Lender's Revolver Commitments
hereunder (a "Replacement Lender"), and if such Replacement Lender agrees to
such purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations and Revolver Commitments, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a "Lender" for purposes of this Agreement and such
Affected Lender shall cease to be a "Lender" for purposes of this Agreement.

(c)                Notwithstanding anything herein to the contrary, the issuance
of any rules, regulations or directions under the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith after the date of this Agreement
shall be deemed to be a change in law, rule, regulation or guideline for
purposes of Sections 2.12 and 2.13 and the protection of Sections 2.12 and 2.13
shall be available to each Lender and Issuing Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for lenders or issuing banks affected
thereby to comply therewith. Notwithstanding any other provision herein, no
Lender or Issuing Lender shall demand compensation pursuant to this Section 2.13
if it shall not at the time be the general policy or practice of such Lender or
Issuing Lender (as the case may be) to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, if any.


-30-

--------------------------------------------------------------------------------




3.CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).

3.2. Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

(a)                the representations and warranties of Borrower or its
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and

(b)               no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.

3.3. Maturity. This Agreement shall continue in full force and effect for a term
ending on the Maturity Date.

3.4. Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Revolver Commitments)
shall relieve or discharge any Loan Party of its duties, obligations, or
covenants hereunder or under any other Loan Document and Agent's Liens in the
Collateral shall continue to secure the Obligations and shall remain in effect
until all Obligations have been paid in full and the Revolver Commitments have
been terminated. When all of the Obligations have been paid in full and the
Lender Group's obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Agent will, at Borrower's sole expense,
execute and deliver any termination statements, lien releases, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, Agent's Liens and all notices of security interests and liens previously
filed by Agent.

-31-

--------------------------------------------------------------------------------




3.5. Early Termination by Borrower. Borrower has the option, at any time upon 5
Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Revolver Commitments hereunder by repaying to Agent all of the
Obligations in full. The foregoing notwithstanding, (a) Borrower may rescind
termination notices relative to proposed payments in full of the Obligations
with the proceeds of third party Indebtedness if the closing for such issuance
or incurrence does not happen on or before the date of the proposed termination
(in which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrower may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).

3.6. Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrower to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof (unless such date is extended, in
writing, by Agent, which Agent may do without obtaining the consent of the other
members of the Lender Group), shall constitute an Event of Default).

4.REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

4.1. Due Organization and Qualification; Subsidiaries.

(a)                Each Loan Party (i) is duly organized and existing and in
good standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Effect, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

(b)               Set forth on Schedule 4.1(b) (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
this Agreement) is a complete and accurate description of the authorized Equity
Interest of Borrower, by class, and, as of the Closing Date, a description of
the number of shares of each such class that are issued and outstanding. Other
than as described on Schedule 4.1(b), as of the Closing Date, there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower's
Equity Interest, including any right of conversion or exchange under any
outstanding security or other instrument. Other than in connection with the
conversion of the Convertible Subordinated Debt into Qualified Equity Interests
or a mandatory repurchase obligation arising as a result of a change of control,
in each case, pursuant to and in accordance with the terms of the Convertible
Subordinated Debt Documents, Borrower is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its Equity Interest or any security convertible into or exchangeable
for any of its Equity Interest.


-32-

--------------------------------------------------------------------------------




(c)                Set forth on Schedule 4.1(c) (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
this Agreement), is a complete and accurate list of the Loan Parties' direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Borrower. All of the outstanding Equity Interest
of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

(d)               Except as set forth on Schedule 4.1(c) (as such Schedule may
be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), there are no subscriptions, options, warrants,
or calls relating to any shares of Equity Interests of any Subsidiary of
Borrower, including any right of conversion or exchange under any outstanding
security or other instrument.

4.2. Due Authorization; No Conflict.

(a)                As to each Loan Party, the execution, delivery, and
performance by such Loan Party of the Loan Documents to which it is a party have
been duly authorized by all necessary action on the part of such Loan Party.

(b)               As to each Loan Party, the execution, delivery, and
performance by such Loan Party of the Loan Documents to which it is a party do
not and will not (i) violate any material provision of federal, state, or local
law or regulation applicable to any Loan Party or its Subsidiaries, the
Governing Documents of any Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Subsidiaries, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material agreement of any Loan Party or its Subsidiaries where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
holder of Equity Interest of a Loan Party or any approval or consent of any
Person under any material agreement of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect.


-33-

--------------------------------------------------------------------------------




4.3. Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

4.4. Binding Obligations; Perfected Liens.

(a)                Each Loan Document has been duly executed and delivered by
each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors' rights generally.

(b)               Agent's Liens are validly created, perfected (other than
(i) in respect of motor vehicles that are subject to a certificate of title,
(ii) money, (iii) letter-of-credit rights (other than supporting obligations,
(iv) commercial tort claims (other than those that, by the terms of a Guaranty
and Security Agreement, are required to be perfected), (v) any Deposit Accounts
and Securities Accounts not subject to a Control Agreement as permitted by
Section 6.9(b), and (vi) as expressly permitted not to be perfected pursuant to
Section 6 of the Security Agreement (or corresponding section of any other
Guaranty and Security Agreement), and subject only to the filing of financing
statements and the recordation of the Mortgages, in each case, in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens,
or the interests of lessors under Capital Leases.

4.5. Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, marketable and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby and except for de minimis
defects in title to property that do not interfere with such Person's ability to
conduct its business as currently conducted. All of such assets are free and
clear of Liens except for Permitted Liens.


-34-

--------------------------------------------------------------------------------




4.6. Litigation.

(a)                There are no actions, suits, or proceedings pending or, to
the knowledge of Borrower, threatened in writing against a Loan Party or any of
its Subsidiaries that either individually or in the aggregate could reasonably
be expected to result in a Material Adverse Effect.

(b)               Schedule 4.6(b) sets forth a complete and accurate
description, with respect to each of the actions, suits, or proceedings with
asserted liabilities in excess of, or that could reasonably be expected to
result in liabilities in excess of, $2,500,000 that, as of the Closing Date, is
pending or, to the knowledge of Borrower, threatened against a Loan Party or any
of its Subsidiaries, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the procedural status, as of the Closing Date, with respect
to such actions, suits, or proceedings, and (iv) whether any liability of the
Loan Parties' and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.

4.7. Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

4.8. No Material Adverse Effect. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrower to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
quarter-end and year-end adjustments) and present fairly in all material
respects, the Loan Parties' and their Subsidiaries' consolidated financial
condition as of the date thereof and results of operations for the period then
ended. Since March 31, 2011, no event, circumstance, or change has occurred that
has or could reasonably be expected to result in a Material Adverse Effect with
respect to the Loan Parties and their Subsidiaries.

4.9. Solvency.

(a)                The Loan Parties, taken as a whole, are Solvent.

(b)               No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

4.10. Employee Benefits. No Loan Party, none of their Domestic Subsidiaries, nor
any of their ERISA Affiliates maintains or contributes to any Benefit Plan.


-35-

--------------------------------------------------------------------------------




4.11. Environmental Condition. Except as set forth on Schedule 4.11, (a) to
Borrower's knowledge, no Loan Party's nor any of its Subsidiaries' properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Borrower's
knowledge, no Loan Party's nor any of its Subsidiaries' properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries nor any of their respective facilities or operations is subject
to any outstanding written order, consent decree, or settlement agreement with
any Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

4.12. Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrower's industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrower's industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Agent on February 2, 2012 represent, and as of the date on which
any other Projections are delivered to Agent, such additional Projections
represent, Borrower's good faith estimate, on the date such Projections are
delivered, of the Loan Parties' and their Subsidiaries' future performance for
the periods covered thereby based upon assumptions believed by Borrower to be
reasonable at the time of the delivery thereof to Agent (it being understood
that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, and no assurances can be given that such Projections will be
realized, and although reflecting Borrower's good faith estimate, projections or
forecasts based on methods and assumptions which Borrower believed to be
reasonable at the time such Projections were prepared, are not to be viewed as
facts, and that actual results during the period or periods covered by the
Projections may differ materially from projected or estimated results).

4.13. Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the "Patriot Act"). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.


-36-

--------------------------------------------------------------------------------




4.14. Indebtedness. Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

4.15. Payment of Taxes. Except as set forth on Schedule 4.15 and except as
otherwise permitted under Section 5.5, all federal income tax returns and
reports and, other than those returns and reports that are the subject of a
protest instituted promptly and prosecuted diligently by a Loan Party or its
Subsidiary, as applicable, in good faith, all other tax returns and reports in
excess of $1,000,000 in the aggregate, of each Loan Party and its Subsidiaries
required to be filed by any of them have been timely filed, and all such taxes
shown on such tax returns to be due and payable and all assessments, fees and
other governmental charges upon a Loan Party and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all taxes
not yet due and payable. Borrower knows of no proposed tax assessment against a
Loan Party or any of its Subsidiaries that is not being actively contested by
such Loan Party or such Subsidiary diligently, in good faith, and by appropriate
proceedings; provided such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.

4.16. Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.

4.17. Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a "registered investment company" or a company "controlled" by a
"registered investment company" or a "principal underwriter" of a "registered
investment company" as such terms are defined in the Investment Company Act of
1940.

4.18. OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

4.19. Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrower, threatened against Borrower
or its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against Borrower or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that could reasonably be expected to result in a material liability, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened in writing against Borrower or its Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect, or (iii) to the
knowledge of Borrower, no union representation question existing with respect to
the employees of Borrower or its Subsidiaries and no union organizing activity
taking place with respect to any of the employees of Borrower or its
Subsidiaries. Except as could not reasonably be expected to result in a Material
Adverse Effect, none of Borrower or its Subsidiaries has incurred any liability
or obligation under the Worker Adjustment and Retraining Notification Act or
similar state law, which remains unpaid or unsatisfied. The hours worked and
payments made to employees of Borrower or its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
All material payments due from Borrower or its Subsidiaries on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Borrower, except where the failure to do
so could not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.


-37-

--------------------------------------------------------------------------------




4.20. Immaterial Subsidiaries. No Immaterial Subsidiary (a) owns or generates
any Accounts or Inventory, (b) has revenues in any fiscal year in excess of
$250,000 (other than, in the case of Quantum International, revenue generated
through foreign branch offices pursuant to the Transfer Pricing Program) or (c)
receives or generates any royalty revenue.

4.21. Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

4.22. Accounts. As to the Accounts that are identified by Borrower in a
Borrowing Base Certificate submitted to Agent, such Accounts are (a) bona fide
existing payment obligations of the applicable Account Debtors created by the
sale and delivery of Inventory or the rendition of services to such Account
Debtors in the ordinary course of Borrower's business, and (b) owed to Borrower
without any known defenses, disputes, offsets, counterclaims, or rights of
return or cancellation, other than, with respect to this clause (b), as is
consistent with Borrower's historic return, refund, credit, cancellation or
exchange policies.

4.23. Inventory. As to the Inventory that is identified by Borrower in a
Borrowing Base Certificate submitted to Agent, such Inventory is of good and
merchantable quality, free from known defects.

4.24. Location of Inventory. The Inventory of Borrower and the other Loan
Parties is not stored with a bailee, warehouseman, or similar party and is
located only at, or in-transit between, the locations identified on Schedule
4.24 (as such Schedule may be updated pursuant to Section 5.14); provided,
however, that Inventory of Borrower and the other Loan Parties may be stored
with the bailees, warehousemen and similar parties that are identified by name
and address of location on Schedule 4.24 (as such Schedule may be updated
pursuant to Section 5.14).


-38-

--------------------------------------------------------------------------------




4.25. Inventory Records. Each Loan Party keeps records that are complete and
accurate in all material respects itemizing and describing the type, quality,
and quantity of its and its Subsidiaries' Inventory and the book value thereof.

4.26. Convertible Subordinated Debt Documents. Borrower has delivered to Agent a
complete and correct copy of the Convertible Subordinated Debt Documents,
including all schedules and exhibits thereto. The subordination provisions with
respect to the Convertible Subordinated Debt contained in the Convertible
Subordinated Debt Documents are legal, valid and binding obligations of each
Person a party thereto, and enforceable against such Person in accordance with
their terms. No "Event of Default" (as defined in the Convertible Subordinated
Debt Documents) has occurred and is continuing. As of the Closing Date, the
outstanding principal amount owing under the Convertible Subordinated Debt
Documents is $135,000,000. The Obligations constitute "Specified Senior
Indebtedness" under the Convertible Subordinated Debt Documents.

5.AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Revolver
Commitments and payment in full of the Obligations:

5.1. Financial Statements, Reports, Certificates. Borrower (a) will deliver to
Agent each of the financial statements, reports, and other items set forth on
Schedule 5.1 no later than the times specified therein, (b) agrees that no Loan
Party will have a fiscal year different from that of Borrower, except for any
such Loan Party acquired after the Closing Date, in which case Borrower shall
cause such Loan Party to have the same fiscal year as Borrower as soon as
reasonably practicable after the date of acquisition thereof, (c) agrees to
maintain a system of accounting that enables Borrower to produce financial
statements in accordance with GAAP, and (d) agrees that it will, and will cause
each other Loan Party to, (i) keep a reporting system that shows all additions,
sales, claims, returns, and allowances with respect to its and its Subsidiaries'
sales, and (ii) maintain its billing systems and practices substantially as in
effect as of the Closing Date and shall only make material modifications thereto
with notice to, and with the consent of, Agent (such consent not to be
unreasonably withheld or delayed, and not required for such changes or
modifications that do not have the result of changing the underlying information
contained in, or frequency and timing of delivery of, any reports required to be
delivered under the Loan Documents).

5.2. Reporting. Borrower will deliver to Agent (and if so requested by Agent,
with copies for each Lender) each of the reports set forth on Schedule 5.2 at
the times specified therein.

5.3. Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
Borrower will, and will cause each of its Subsidiaries (other than, to the
extent it could not reasonably be expected to result in a Material Adverse
Effect, Immaterial Subsidiaries) to, at all times preserve and keep in full
force and effect such Person's valid existence and good standing in its
jurisdiction of organization and, except as could not reasonably be expected to
result in a Material Adverse Effect, good standing with respect to all other
jurisdictions in which it is qualified to do business and any rights,
franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses.


-39-

--------------------------------------------------------------------------------




5.4. Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
assets could not reasonably be expected to result in a Material Adverse Effect).

5.5. Taxes. Borrower will, and will cause each of its Subsidiaries to, pay in
full before delinquency or before the expiration of any extension period all
material governmental assessments and taxes imposed, levied, or assessed against
it, or any of its assets or in respect of any of its income, businesses, or
franchises, except to the extent that the validity of such governmental
assessment or tax is the subject of a Permitted Protest.

5.6. Insurance.

(a)                Borrower will, and will cause each of its Subsidiaries to, at
Borrower's expense, maintain insurance respecting each of Borrower's and its
Subsidiaries' assets wherever located, covering liabilities, losses or damages
as are customarily are insured against by other Persons engaged in the same or
similar businesses and similarly situated and located. All such policies of
insurance shall be with financially sound and reputable insurance companies
reasonably acceptable to Agent (it being agreed that, as of the Closing Date,
Travelers Property Casualty Co. of America is acceptable to Agent) and in such
amounts as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and located and, in any
event, in amount, adequacy, and scope reasonably satisfactory to Agent (it being
agreed that the amount, adequacy, and scope of the policies of insurance of
Borrower in effect as of the Closing Date are satisfactory to Agent). All
property insurance policies covering the Collateral are to be made payable to
Agent for the benefit of Agent and the Lenders, as their interests may appear,
in case of loss, pursuant to a standard loss payable endorsement with a standard
non-contributory "lender" or "secured party" clause and are to contain such
other provisions as Agent may reasonably require to fully protect the Lenders'
interest in the Collateral and to any payments to be made under such policies.
All certificates of property and general liability insurance are to be delivered
to Agent, with the loss payable (but only in respect of Collateral) and
additional insured endorsements in favor of Agent and shall provide for not less
than 30 days (10 days in the case of non-payment) prior written notice to Agent
of the exercise of any right of cancellation. If Borrower or its Subsidiaries
fail to maintain such insurance, Agent may arrange for such insurance, but at
Borrower's expense and without any responsibility on Agent's part for obtaining
the insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims.

(b)               Borrower shall give Agent prompt notice of any loss exceeding
$2,500,000 covered by its or its Subsidiaries' casualty or business interruption
insurance. Upon the occurrence and during the continuance of an Event of
Default, Agent shall have the sole right to file claims under any property and
general liability insurance policies in respect of the Collateral, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.


-40-

--------------------------------------------------------------------------------




5.7. Inspection.

(a)                Borrower will, and will cause each of its Subsidiaries to,
permit Agent, and each of its duly authorized representatives or agents to visit
any of Borrower's or such Subsidiary's properties and inspect any of Borrower's
or such Subsidiary's assets or books and records, to examine and make copies of
Borrower's or such Subsidiary's books and records, and to discuss Borrower's or
such Subsidiary's affairs, finances, and accounts with, and to be advised as to
the same by, its officers and employees (provided an authorized representative
of Borrower shall be allowed to be present) at such reasonable times and
intervals as Agent may designate and, so long as no Default or Event of Default
has occurred and is continuing, with reasonable prior notice to Borrower and
during regular business hours; provided that unless an Event of Default shall
have occurred and shall be continuing, Borrower shall not be required to pay the
expenses of more than one visit for each 12-month period.

(b)               Subject to Section 2.10(c), Borrower will, and will cause each
of its Subsidiaries to, permit Agent and each of its duly authorized
representatives or agents to conduct appraisals and valuations at such
reasonable times and intervals as Agent may designate. So long as no Default or
Event of Default has occurred and is continuing, Agent agrees to provide
Borrower with a copy of the report for any such valuation upon request by
Borrower so long as (i) such report exists, (ii) the third person employed by
Agent to perform such valuation consents to such disclosure, and (iii) Borrower
executes and delivers to Agent a non-reliance letter reasonably satisfactory to
Agent.

5.8. Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

5.9. Environmental. Borrower will, and will cause each of its Subsidiaries to,

(a)                Keep any property either owned or operated by Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b)               Comply with Environmental Laws except where non-compliance
could not reasonably be expected to result in a Material Adverse Effect and
provide to Agent documentation of such compliance which Agent reasonably
requests,

(c)                Promptly notify Agent of any release of which Borrower has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by Borrower or its Subsidiaries and take any Remedial
Actions required to abate said release or otherwise to come into compliance, in
all material respects, with applicable Environmental Law, and

(d)               Promptly, but in any event within 5 Business Days of its
receipt thereof, provide Agent with written notice of any of the following:
(i) notice that an Environmental Lien has been filed against any of the real or
personal property of Borrower or its Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against Borrower or its Subsidiaries, and (iii) written notice of a
violation, citation, or other administrative order from a Governmental
Authority.


-41-

--------------------------------------------------------------------------------




5.10. Disclosure Updates. Borrower will, promptly and in no event later than 10
Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report (other than any information of a general
economic nature and general information about Borrower's industry) furnished to
Agent or the Lenders contained, at the time it was furnished, any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein (taken as a whole) not misleading in light
of the circumstances in which made (it being understood that with respect to
Projections and other forward-looking statements, the same are subject to the
proviso in the last sentence in Section 4.12). The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

5.11. Formation of Subsidiaries. Borrower will, within 30 days (or such later
date as permitted by Agent in its sole discretion) after formation or
acquisition by any Loan Party of any direct or indirect Subsidiary after the
Closing Date, (a) cause such new Subsidiary that is a Domestic Subsidiary (other
than any Immaterial Subsidiary until such time that such Subsidiary is no longer
an Immaterial Subsidiary) to provide to Agent a guaranty of the Obligations,
together with such other security agreements (including Mortgages with respect
to any Real Property owned in fee of such new Subsidiary with a fair market
value greater than $2,500,000), as well as appropriate financing statements (and
with respect to all property subject to a Mortgage, fixture filings), all in
form and substance reasonably satisfactory to Agent (including being sufficient
to grant Agent a first priority Lien (subject to Permitted Liens) in and to the
assets of such newly formed or acquired Domestic Subsidiary to secure its
guaranty of the Obligations), (b) provide, or cause the applicable Loan Party to
provide, to Agent a pledge agreement and appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary in form and substance reasonably satisfactory to
Agent to secure the Obligations; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of Borrower
that is a CFC (and none of the Equity Interests of any Subsidiary of such CFC)
shall be required to be pledged if pledging a greater amount could reasonably be
expected to result in adverse tax consequences or the costs to the Loan Parties
of providing such pledge are unreasonably excessive (as determined by Agent in
consultation with Borrower) in relation to the benefits to Agent and the Lenders
of the security afforded thereby (which pledge, if reasonably requested by
Agent, shall be governed by the laws of the jurisdiction of such Subsidiary),
and (c) provide to Agent all other documentation, including one or more opinions
of counsel reasonably satisfactory to Agent, which, in its reasonable opinion,
is appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
Mortgage). Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall constitute a Loan Document.


-42-

--------------------------------------------------------------------------------




5.12. Further Assurances. Borrower will, and will cause each of the other Loan
Parties to, at any time upon the reasonable request of Agent, execute or deliver
to Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, mortgages, deeds of trust, opinions of counsel, and all
other documents (the "Additional Documents") that Agent may reasonably request
in form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect Agent's Liens in all of the assets
(other than those assets whose creation or perfection is explicitly not required
pursuant to the Loan Documents) of Borrower and the other Loan Parties (whether
now owned or hereafter arising or acquired, tangible or intangible, real or
personal), to create and perfect Liens in favor of Agent in any Real Property
acquired by Borrower or any other Loan Party with a fair market value in excess
of $2,500,000, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents. To the maximum extent
permitted by applicable law, if Borrower or any other Loan Party refuses or
fails to execute or deliver any reasonably requested Additional Documents within
a reasonable period of time following the request to do so, Borrower and each
other Loan Party hereby authorizes Agent to execute any such Additional
Documents in the applicable Loan Party's name and authorizes Agent to file such
executed Additional Documents in any appropriate filing office. In furtherance
of, and not in limitation of, the foregoing, each Loan Party shall take such
actions as Agent may reasonably request from time to time to ensure that the
Obligations are guarantied by the Guarantors and are secured by substantially
all of the assets of Borrower and the other Loan Parties, including all of the
outstanding capital Equity Interests of Borrower's Subsidiaries (subject to
exceptions and limitations contained in the Loan Documents with respect to CFCs
and Subsidiaries thereof).

5.13. Lender Meetings. Borrower will, within 90 days after the close of each
fiscal year of Borrower, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable time and
location (which may be by conference call)) with all Lenders who choose to
attend such meeting at which meeting shall be reviewed the financial results of
the previous fiscal year and the financial condition of Borrower and its
Subsidiaries and the projections presented for the current fiscal year of
Borrower.

5.14. Location of Inventory. Borrower will, and will cause each of the other
Loan Parties to, keep its Inventory (other than (i) Service Inventory and (ii)
Inventory at any location where the value of all Inventory at such location is
less than $1,000,000) only at the locations identified on Schedule 4.24 and
their chief executive offices only at the locations identified on Schedule 7 to
the Security Agreement (or corresponding schedule to any other Guaranty and
Security Agreement); provided, that Borrower may amend Schedule 4.24 or Schedule
7 to the Security Agreement (or corresponding schedule to any other Guaranty and
Security Agreement) so long as (x) with respect to any such amendment evidencing
a relocation of a chief executive office, such amendment occurs by written
notice to Agent not less than 5 Business Days prior to the date on which such
chief executive office is relocated and (y) with respect to any such amendment
evidencing a move of such Inventory to a new location, such amendment is
delivered along with the next Compliance Certificate required to be delivered to
Administrative Agent in accordance with this Agreement with respect to a month
ending on a calendar quarter; provided further, that, during any period when the
aggregate value of all Inventory located at locations not identified on Schedule
4.24 exceeds $5,000,000, in addition to the requirements set forth in Section
5.2, Borrower shall be required to deliver to Agent an updated Borrowing Base
Certificate within 5 Business Days of each move of any Inventory to a location
not identified on Schedule 4.24.


-43-

--------------------------------------------------------------------------------




5.15. Cash Management. The Loan Parties will establish and maintain with Wells
Fargo, at all times on and after September 29, 2012, all Deposit Accounts of
Borrower and the other Loan Parties (other than as provided in clauses (i),
(ii), (iii) and (iv) of Section 6.9(b) and other than any Deposit Account of
Borrower maintained at Silicon Valley Bank specifically and exclusively (x) used
to fund accounts payable or (y) containing proceeds from Foreign Accounts) so
long as depository and treasury management services are offered by Wells Fargo
on commercially competitive terms.

6.NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Revolver
Commitments and payment in full of the Obligations:

6.1. Indebtedness. Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2. Liens. Borrower will not, and will not permit any of its Subsidiaries to
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3. Restrictions on Fundamental Changes. Borrower will not, and will not permit
any of its Subsidiaries to,

(a)                Other than in order to consummate a Permitted Acquisition,
enter into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Equity Interests, except for (i) any merger between Loan Parties,
provided, that Borrower must be the surviving entity of any such merger to which
it is a party, (ii) any merger between a Loan Party and a Subsidiary of such
Loan Party that is not a Loan Party so long as such Loan Party is the surviving
entity of any such merger, and (iii) any merger between Subsidiaries of Borrower
that are not Loan Parties,

(b)               liquidate, wind up, or dissolve itself (or suffer any
liquidation or dissolution), except for (i) the liquidation or dissolution of
Immaterial Subsidiaries, (ii) the liquidation or dissolution of a Loan Party
(other than Borrower) or any of its wholly-owned Subsidiaries so long as all of
the assets (including any interest in any Equity Interests) of such liquidating
or dissolving Loan Party or Subsidiary are transferred to a Loan Party that is
not liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of Borrower that is not a Loan Party (other than any such Subsidiary
the Equity Interests of which (or any portion thereof) is subject to a Lien in
favor of Agent) so long as all of the assets of such liquidating or dissolving
Subsidiary are transferred to a Subsidiary of Borrower that is not liquidating
or dissolving, or

(c)                suspend or cease operating its or their business, except with
respect to an Immaterial Subsidiary or as permitted pursuant to clauses (a) or
(b) above or in connection with a transaction permitted under Section 6.4.


-44-

--------------------------------------------------------------------------------




6.4. Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, Borrower will not, and will not
permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of its or their
assets; provided, that Borrower or any such Subsidiary may enter into an
agreement to dispose of assets of Borrower or its Subsidiaries in connection
with the repayment in full of the Obligations and the termination of this
Agreement and the Revolver Commitments hereunder so long as (i) such agreement
requires that the Net Cash Proceeds from such disposition will be applied to
repay all of the Obligations in full and (ii) Agent receives prompt written
notice (and, in any event, written notice no less than 5 Business Days prior to
such repayment in full of the Obligations and termination of this Agreement and
the Revolver Commitments hereunder) of Borrower's or such Subsidiary's entry in
such agreement.

6.5. Nature of Business. Borrower will not, and will not permit any of its
Subsidiaries to make any change in the nature of its or their business as
described in Schedule 6.5 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided, that
the foregoing shall not prevent Borrower and its Subsidiaries from engaging in
any business that is reasonably related or ancillary to its or their business or
is a reasonable extension of its or their business.

6.6. Prepayments and Amendments. Borrower will not, and will not permit any of
its Subsidiaries to,

(a)                Except in connection with (i) Refinancing Indebtedness
permitted by Section 6.1 and (ii) any payment that is made solely from the
proceeds of an issuance by Borrower of Qualified Equity Interests or by issuing
Qualified Equity Interests in satisfaction or exchange for such Indebtedness so
long as, in each case under this clause (ii), no Default or Event of Default
shall have occurred and be continuing or would result therefrom,

(i)                  unless, immediately after giving effect to any such
optional prepayment, redemption, defeasance, purchase or other acquisition, (x)
Borrower shall be in compliance on a pro forma basis with the covenant set forth
in Section 7(a) recomputed for the most recently ended month of Borrower, (x)
Borrower shall have Liquidity, as of such date, in an amount equal to or greater
than $30,000,000 and (z) no Default or Event of Default shall have occurred and
be continuing or would result therefrom, optionally prepay, redeem, defease,
purchase, or otherwise acquire any Indebtedness of Borrower or its Subsidiaries,
other than (A) the Obligations in accordance with this Agreement, and
(B) Permitted Intercompany Advances,


-45-

--------------------------------------------------------------------------------




(ii)                make any payment (including any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment) with respect to or on account of any Indebtedness
(other than the Convertible Subordinated Debt) that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions; provided,
that, so long as it is permitted by law, and so long as no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
Borrower may make payments in exchange for fractional shares in connection with
the conversion of any such Indebtedness, in an otherwise cashless exchange, into
Qualified Equity Interests, or

(iii)               unless, immediately after giving effect to any such payment,
(x) Borrower shall be in compliance on a pro forma basis with the covenant set
forth in Section 7(a) recomputed for the most recently ended month of Borrower,
(x) Borrower shall have Liquidity, as of such date, in an amount equal to or
greater than $30,000,000 and (z) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, make any payment
(including any payment or prepayment of principal of, premium, if any, or
interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment) with respect
to or on account of the Convertible Subordinated Debt; provided, that,
notwithstanding the foregoing, so long as it is permitted by law, and so long as
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, Borrower may make payments (x) of accrued interest owing with
respect to the Convertible Subordinated Debt and (y) in exchange for fractional
shares in connection with the conversion of the Convertible Subordinated Debt,
in an otherwise cashless exchange, into Qualified Equity Interests in accordance
with the terms of the Convertible Subordinated Debt Documents, or

(b)               Directly or indirectly, amend, modify, or change any of the
terms or provisions of

(i)                  any agreement, instrument, document, indenture, or other
writing evidencing or concerning Permitted Indebtedness (other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Intercompany
Advances, and (C) Indebtedness permitted under clauses (c), (e)(i), (e)(ii),
solely to the extent the terms or provisions of the Indebtedness being
guaranteed is permitted to be amended, modified or changed, (e)(iii), (j), (l),
(m), (p) and (r) of the definition of Permitted Indebtedness); provided that (x)
with respect to any Permitted Indebtedness which is permitted to be refinanced
with Refinancing Indebtedness, Borrower may amend, modify or change any such
agreement, instrument, document, indenture, or other writing evidencing such
Permitted Indebtedness if, after giving effect to such amendment, modification
or change, such Permitted Indebtedness would be permitted as Refinancing
Indebtedness and (y) Borrower may permit any agreement, instrument, document,
indenture, or other writing evidencing or concerning Subordinated Indebtedness
to be amended with the sole effect of allowing the applicable Subordinated
Indebtedness to be converted, in a cashless exchange (other than respect to cash
payment made in exchange for fractional shares), into Qualified Equity
Interests, or

(ii)                the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders.


-46-

--------------------------------------------------------------------------------




6.7. Restricted Payments. Borrower will not, and will not permit any of its
Subsidiaries to make any Restricted Payment; provided, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,

(a)                Borrower may make Restricted Payments to former employees,
officers, or directors of Borrower (or any spouses, ex-spouses, or estates of
any of the foregoing) on account of redemptions of Equity Interests of Borrower
held by such Persons, provided, that the aggregate amount of such redemptions
made by Borrower (whether in exchange for cash or the issuance of Indebtedness
permitted pursuant to clause (l) of the definition of Permitted Indebtedness)
during the term of this Agreement does not exceed $5,000,000 in the aggregate,

(b)               Borrower may make Restricted Payments to former employees,
officers, or directors of Borrower (or any spouses, ex-spouses, or estates of
any of the foregoing), solely in the form of forgiveness of Indebtedness of such
Persons owing to Borrower on account of repurchases of the Equity Interests of
Borrower held by such Persons; provided that such Indebtedness was incurred by
such Persons solely to acquire Equity Interests of Borrower,

(c)                Borrower may permit the Convertible Subordinated Debt to
convert into Qualified Equity Interests in accordance with the terms of the
Convertible Subordinated Debt Documents,

(d)               Borrower may exchange Qualified Equity Interests for other
Qualified Equity Interests in a cashless exchange (other than respect to cash
payment made in exchange for fractional shares),

(e)                (i) a Subsidiary of Borrower may make Restricted Payments to
a Loan Party and (ii) a Subsidiary of Borrower that is not a Domestic Subsidiary
may make Restricted Payments to a Subsidiary of Borrower that is not a Domestic
Subsidiary, and

(f)                 Borrower or any of its Subsidiaries may make any other
Restricted Payments so long as, and to the extent that, immediately after giving
effect to any such Restricted Payment, (i) Borrower shall be in compliance on a
pro forma basis with the covenant set forth in Section 7(a) recomputed for the
most recently ended month of Borrower and (ii) Borrower shall have Liquidity, as
of such date, in an amount equal to or greater than $30,000,000.

6.8. Accounting Methods. Borrower will not, and will not permit any of its
Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP and other than as necessary to
cause any Loan Party acquired after the Closing Date to have the same fiscal
year as Borrower).


-47-

--------------------------------------------------------------------------------




6.9. Investments; Controlled Investments.

(a)                Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

(b)               Other than (i) with respect to Deposit Accounts located in the
United States, an aggregate amount of not more than $500,000 at any one time, in
the case of Borrower and the other Loan Parties, (ii) amounts deposited into
Deposit Accounts specially and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for Borrower's or its
Subsidiaries' employees, (iii) amounts deposited in a Deposit Account maintained
at Silicon Valley Bank for the sole purpose of cash collateralizing letters of
credit issued by Silicon Valley Bank in favor of Borrower or any other Loan
Party up to an aggregate amount, as of any date of determination, not to exceed
the aggregate undrawn amount of all such outstanding letters of credit as of
such date of determination, and (iv) with respect to Deposit Accounts located
outside the United States, an aggregate amount of not more than $15,000,000 at
any one time, in the case of Borrower and the other Loan Parties, make, acquire,
or permit to exist Permitted Investments consisting of cash, Cash Equivalents,
or amounts credited to Deposit Accounts or Securities Accounts unless Borrower
or such other Loan Party, as applicable, and the applicable bank or securities
intermediary have entered into Control Agreements with Agent governing such
Permitted Investments in order to perfect (and further establish) Agent's Liens
in such Permitted Investments. Except as provided in clauses (i), (ii), (iii)
and (iv) of the foregoing sentence, Borrower shall not and shall not permit any
other Loan Party to establish or maintain any Deposit Account or Securities
Account unless Agent shall have received a Control Agreement in respect of such
Deposit Account or Securities Account, with each such Control Agreement
providing, among other things, that the applicable depository bank will, upon
receipt from Agent of a "Notice of Exclusive Control" or equivalent notice in
such Control Agreement, forward, by daily sweep, all amounts in such Deposit
Account or Securities Account to Agent’s Account. Agent hereby agrees that it
will not issue such a "Notice of Exclusive Control" or equivalent notice to the
applicable depository bank unless (x) an Event of Default has occurred and is
continuing or (y) Average Liquidity, for any 30 day period, measured as of the
end of any such period, is less than (I) $20,000,000, during the period
commencing on the Closing Date and ending on September 30, 2012, or (II)
$25,000,000, during the period from and after October 1, 2012.

6.10. Transactions with Affiliates. Borrower will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to exist
any transaction with any Affiliate of Borrower or any of its Subsidiaries except
for:

(a)                transactions (other than the payment of management,
consulting, monitoring, or advisory fees) between Borrower or its Subsidiaries,
on the one hand, and any Affiliate of Borrower or its Subsidiaries, on the other
hand, so long as such transactions (i) are fully disclosed to Agent prior to the
consummation thereof, if they involve one or more payments by Borrower or its
Subsidiaries in excess of $5,000,000 for any single transaction or series of
related transactions, and (ii) are no less favorable, taken as a whole, to
Borrower or its Subsidiaries, as applicable, than would be obtained in an arm's
length transaction with a non-Affiliate,


-48-

--------------------------------------------------------------------------------




(b)               so long as it has been approved by Borrower's or its
applicable Subsidiary's Board of Directors in accordance with applicable law,
any indemnity provided for the benefit of directors (or comparable managers) of
Borrower or its applicable Subsidiary,

(c)                so long as it has been approved by Borrower's or its
applicable Subsidiary's Board of Directors in accordance with applicable law,
the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of Borrower and its
Subsidiaries in the ordinary course of business and consistent with industry
practice,

(d)               (i) transactions permitted by Section 6.3 or Section 6.7, (ii)
transactions pursuant to, and made in accordance with, the Transfer Pricing
Program, (iii) any Permitted Intercompany Advance, (iv) transactions permitted
under clause (j) of the definition of Permitted Dispositions, and (v)
Investments permitted under clauses (h) and (n) of the definition of Permitted
Investments, and

(e)                Indebtedness owing to Affiliates permitted under clause (n)
of the definition of Permitted Indebtedness or loans or advances to Affiliates
permitted under clause (k) of the definition of Permitted Investments.

6.11. Use of Proceeds. Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of any loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Credit Facility, and (ii) to pay the fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, in each case,
as set forth in the Flow of Funds Agreement, and (b) thereafter, consistent with
the terms and conditions hereof, for their lawful and permitted purposes
(including that no part of the proceeds of the loans made to Borrower will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors).

6.12. Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Borrower, Borrower will not, and will not
permit any of its Subsidiaries to issue or sell or enter into any agreement or
arrangement for the issuance or sale of any of its Equity Interests other than,
so long as such issuance or sale is permitted pursuant to clause (j) of the
definition of Permitted Dispositions, to a Loan Party or its Subsidiaries.

6.13. [Intentionally Omitted].

6.14. Immaterial Subsidiaries. Borrower will not permit any Immaterial
Subsidiary to (a) own or generate any Accounts or Inventory, (b) have revenues
in any fiscal year in excess of $250,000 (other than, in the case of Quantum
International, revenue generated through foreign branch offices pursuant to the
Transfer Pricing Program) or (c) receive or generate any royalty revenue, unless
Borrower causes such Immaterial Subsidiary to provide to Agent a guaranty of the
Obligations, together with such other security agreements and appropriate
financing statements in accordance with Section 5.11.

7.FINANCIAL COVENANTS.

Borrower covenants and agrees that, until termination of all of the Revolver
Commitments and payment in full of the Obligations, Borrower will:

(a)                Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage
Ratio, measured on a month-end basis, of at least 1.20 for the 12 month period
ending on the last day of such month.

(b)               Minimum Liquidity. (i) During the period commencing on the
Closing Date and ending on September 30, 2012, maintain Average Liquidity for
the most recently completed month (or, with respect to the month ended March 31,
2012, partial month) of at least $15,000,000 and (ii) during the period from and
after October 1, 2012, maintain Average Liquidity for the most recently
completed month of at least $20,000,000.


-49-

--------------------------------------------------------------------------------




8.EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:

8.1. Payments. If Borrower fails to pay when due and payable (whether at the due
date thereof or at a date fixed for mandatory repayment thereof or by
acceleration thereof or otherwise), (a) all or any portion of the Obligations
consisting of interest, fees, or charges due the Lender Group, reimbursement of
Lender Group Expenses, or other amounts (other than any portion thereof
constituting principal) constituting Obligations (including any portion thereof
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), and such failure continues for a period of 3 Business
Days, (b) all or any portion of the principal of the Loans, or (c) any amount
payable to Issuing Lender in reimbursement of any drawing under a Letter of
Credit;

8.2. Covenants. If any Loan Party or any of its Subsidiaries:

(a)                fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 3.6, 5.3 (solely if a Loan Party is not in good
standing in its jurisdiction of organization), 5.6(a), 5.14, or 5.15 of this
Agreement, (ii) Section 6, or (iii) Section 7;

(b)               fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 5.1, 5.2, or 5.7 (solely if a Loan Party
refuses to allow Agent or its representatives or agents to visit such Loan
Party's properties, inspect its assets or books or records, examine and make
copies of its books and records, or discuss such Loan Party's affairs, finances,
and accounts with officers and employees of such Loan Party) of this Agreement
or (ii) Section 6 of the Security Agreement (or corresponding section of any
other Guaranty and Security Agreement) and, in each case, such failure continues
for a period of 3 Business Days after the earlier of (x) the date on which such
failure shall first become known to any officer of Borrower or (y) the date on
which written notice thereof is given to a Loan Party by Agent;


-50-

--------------------------------------------------------------------------------




(c)                fails to perform or observe any covenant or other agreement
contained in any of Sections 5.3 (other than if a Loan Party is not in good
standing in its jurisdiction of organization), 5.4, 5.5, 5.6(b), 5.8, 5.10, 5.11
and 5.12 of this Agreement and such failure continues for a period of 15 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of Borrower or (ii) the date on which written notice thereof is
given to a Loan Party by Agent; or

(d)               fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this Section
8 shall govern), and such failure continues for a period of 30 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of a Loan Party or (ii) the date on which written notice thereof is
given to Borrower by Agent;

8.3. Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $2,500,000, or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4. Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5. Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6. Default Under Other Agreements. If there is (a) an "Event of Default" (as
defined in the Convertible Subordinated Debt Documents), (b) a default in one or
more agreements to which a Loan Party or any of its Subsidiaries is a party with
one or more third Persons relative to a Loan Party's or any of its Subsidiaries'
Indebtedness involving an aggregate amount of $2,500,000 or more, and such
default (i) occurs at the final maturity of the obligations thereunder, or
(ii) results in a right by such third Person, irrespective of whether exercised,
to accelerate the maturity of such Loan Party's or its Subsidiary's obligations
thereunder, or (c) a default in or an involuntary early termination of one or
more Hedge Agreements to which a Loan Party or any of its Subsidiaries is a
party;


-51-

--------------------------------------------------------------------------------




8.7. Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.8. Guaranty. If any material obligation of any Guarantor under the guaranty
contained in any Guaranty and Security Agreement is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement);

8.9. Security Documents. If any Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason (other than
to the extent such creation or perfection is explicitly not required pursuant to
the terms thereof), fail or cease to create a valid and perfected and, except to
the extent of Permitted Liens which are non-consensual Permitted Liens,
permitted purchase money Liens or the interests of lessors under Capital Leases,
first priority Lien on the Collateral covered thereby, except (a) as a result of
a disposition of the applicable Collateral in a transaction permitted under this
Agreement, (b) with respect to Collateral the aggregate value of which, for all
such Collateral, does not exceed at any time, $1,000,000 or (c) as the result of
an action or failure to act on the part of Agent;

8.10. Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

8.11. Change of Control. A Change of Control shall occur, whether directly or
indirectly.

9.RIGHTS AND REMEDIES.

9.1. Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:

(a)                (i) declare the principal of, and any and all accrued and
unpaid interest and fees in respect of, the Loans and all other Obligations
(other than the Bank Product Obligations), whether evidenced by this Agreement
or by any of the other Loan Documents to be immediately due and payable,
whereupon the same shall become and be immediately due and payable and Borrower
shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by Borrower, (ii) terminate any
Letter of Credit that may be terminated in accordance with its terms, and
(iii) direct Borrower to provide (and Borrower agrees that upon receipt of such
notice it will provide) Letter of Credit Collateralization to Agent to be held
as security for Borrower's reimbursement obligations for drawings that may
subsequently occur under issued and outstanding Letters of Credit;


-52-

--------------------------------------------------------------------------------




(b)               declare the Revolver Commitments terminated, whereupon the
Revolver Commitments shall immediately be terminated together with (i) any
obligation of any Revolving Lender to make Revolving Loans, (ii) the obligation
of the Swing Lender to make Swing Loans, and (iii) the obligation of Issuing
Lender to issue Letters of Credit; and

(c)                exercise all other rights and remedies available to Agent or
the Lenders under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Revolver Commitments shall automatically terminate and
the Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrower shall automatically be obligated to repay all of such Obligations in
full (including Borrower being obligated to provide (and Borrower agrees that it
will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrower's reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and
(2) Bank Product Collateralization to be held as security for Borrower's or its
Subsidiaries' obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Borrower.

9.2. Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10.WAIVERS; INDEMNIFICATION.

10.1. Demand; Protest; etc. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.

10.2. The Lender Group's Liability for Collateral. Borrower hereby agrees that:
(a) so long as Agent complies with its obligations, if any, under the Code, the
Lender Group shall not in any way or manner be liable or responsible for:
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.


-53-

--------------------------------------------------------------------------------




10.3. Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an "Indemnified Person") harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable and documented fees and disbursements of attorneys' (provided that,
other than in connection with terminating, enforcing or defending of this
Agreement or any of the other Loan Document, such indemnification of attorneys'
cost and expenses shall be limited to one counsel for all such Indemnified
Persons (and, if necessary, one local counsel in each applicable jurisdiction
and, in the case of an actual or potential conflict of interest among any one or
more Indemnified Persons, one additional counsel for each group of similarly
situated Indemnified Persons)), experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided that Borrower shall not be
liable for costs and expenses (including attorneys' fees) of any Lender (other
than WFCF) incurred in advising, structuring, drafting, reviewing, administering
or syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Borrower's and its Subsidiaries' compliance with
the terms of the Loan Documents (provided, that the indemnification in this
clause (a) shall not extend to (i) disputes solely between or among the Lenders,
(ii) disputes solely between or among the Lenders and their respective
Affiliates; it being understood and agreed that the indemnification in this
clause (a) shall extend to Agent (but not the Lenders) relative to disputes
between or among Agent on the one hand, and one or more Lenders, or one or more
of their Affiliates, on the other hand, or (iii) any Taxes or any costs
attributable to Taxes, which shall be governed solely by Section 16), (b) with
respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by Borrower or any of its Subsidiaries or any Environmental
Actions, Environmental Liabilities or Remedial Actions related in any way to any
such assets or properties of Borrower or any of its Subsidiaries (each and all
of the foregoing, the "Indemnified Liabilities"). The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys', or agents. This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations. If
any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.


-54-

--------------------------------------------------------------------------------




11.NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

If to Borrower: QUANTUM CORPORATION
3600 136 Place SE, Suite 300
Bellevue, WA 98006
Attn: Jodi Tveit
Fax No. (425) 201-1577     with copies to: LATHAM & WATKINS LLP
140 Scott Drive
Menlo Park, California 94025
Attn: Tad J. Freese, Esq.
Fax No. (650) 463-2600     If to Agent: WELLS FARGO CAPITAL FINANCE, LLC
2450 Colorado Avenue, Suite 3000W
Santa Monica, California 90404-3597
Attn: Account Manager – Specific Manager
Fax No. (866) 882-4479     with copies to: GOLDBERG KOHN LTD.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attn: Seth H. Good, Esq.
Fax No.: (312) 863-7838

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).


-55-

--------------------------------------------------------------------------------




12.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a)                THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND
ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

(b)               THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA;
PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c)                TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER
AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF
ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR
ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS
(EACH A "CLAIM"). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.


-56-

--------------------------------------------------------------------------------




(d)               THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE COUNTY OF LOS ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e)                EACH PARTY HERETO AGREES THAT SUCH PARTY WILL NOT MAKE ANY
CLAIM BY SUCH PARTY AGAINST ANY OTHER PARTY TO THIS AGREEMENT, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH PARTY HERETO HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

(f)                 IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE
STATE OF CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION
WITH ANY CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE
IN SUCH PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i)                  WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE
(ii) BELOW, ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN
ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS
638 THROUGH 645.1. THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE
COUNTY OF LOS ANGELES, CALIFORNIA.


-57-

--------------------------------------------------------------------------------




(ii)                THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL
REFERENCE PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN
REAL OR PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF
OR RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL,
OR ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii)               UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL
SELECT A SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES
DO NOT AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY
PARTY SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

(iv)              EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE
SHALL DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED
INCLUDING THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE,
AND ALL OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v)                THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.
THE PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA.

(vi)              THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE
EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT
SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL
ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION
644, THE REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE
SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR
ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.


-58-

--------------------------------------------------------------------------------




(vii)             THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A
GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR
THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY
DISPUTE BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.

13.ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1. Assignments and Participations.

(a)                (i) Subject to the conditions set forth in clause (a)(ii)
below, any Lender may assign and delegate all or any portion of its rights and
duties under the Loan Documents (including the Obligations owed to it and its
Revolver Commitments) to one or more assignees (each, an "Assignee"), with the
prior written consent (such consent not be unreasonably withheld or delayed) of:

(A)              Borrower; provided, that no consent of Borrower shall be
required (1) if an Event of Default has occurred and is continuing, or (2) in
connection with an assignment to a Person that is a Non-Defaulting Lender or an
Affiliate (other than natural persons) thereof; provided further, that Borrower
shall be deemed to have consented to a proposed assignment unless it objects
thereto by written notice to Agent within 10 Business Days after having received
notice thereof; and

(B)              Agent, Swing Lender, and Issuing Lender.


-59-

--------------------------------------------------------------------------------




(ii)                Assignments shall be subject to the following additional
conditions:

(A)              no assignment may be made to a natural person,

(B)              no assignment may be made to a Loan Party or an Affiliate of a
Loan Party,

(C)              the amount of the Revolver Commitments and the other rights and
obligations of the assigning Lender hereunder and under the other Loan Documents
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to Agent) shall be in a
minimum amount (unless waived by Agent) of $5,000,000 (except such minimum
amount shall not apply to (I) an assignment or delegation by any Lender to any
other Lender, an Affiliate of any Lender, or a Related Fund of such Lender or
(II) a group of new Lenders, each of which is an Affiliate of each other or a
Related Fund of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000);

(D)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement;

(E)               the parties to each assignment shall execute and deliver to
Agent an Assignment and Acceptance; provided, that Borrower and Agent may
continue to deal solely and directly with the assigning Lender in connection
with the interest so assigned to an Assignee until written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower and Agent
by such Lender and the Assignee;

(F)               unless waived by Agent, the assigning Lender or Assignee has
paid to Agent, for Agent's separate account, a processing fee in the amount of
$3,500; and

(G)              the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the "Administrative
Questionnaire").

(b)               From and after the date that Agent receives the executed
Assignment and Acceptance and, if applicable, payment of the required processing
fee, (i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall be a "Lender" and shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assigning Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 10.3) and be
released from any future obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender's rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto); provided,
that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender's obligations under Section 15 and Section 17.9(a).


-60-

--------------------------------------------------------------------------------




(c)                By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or the performance or observance by any Loan Party of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(d)               Immediately upon Agent's receipt of the required processing
fee, if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Revolver Commitments arising therefrom. The Revolver
Commitment allocated to each Assignee shall reduce such Revolver Commitments of
the assigning Lender pro tanto.

(e)                Any Lender may at any time sell to one or more commercial
banks, financial institutions, or other Persons (a "Participant") participating
interests in all or any portion of its Obligations, its Revolver Commitment, and
the other rights and interests of that Lender (the "Originating Lender")
hereunder and under the other Loan Documents; provided, that (i) the Originating
Lender shall remain a "Lender" for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Revolver Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a "Lender" hereunder or under
the other Loan Documents and the Originating Lender's obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender's rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrower hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrower, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.


-61-

--------------------------------------------------------------------------------




(f)                 In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to Borrower and its
Subsidiaries and their respective businesses.

(g)                Any other provision in this Agreement notwithstanding, any
Lender may at any time create a security interest in, or pledge, all or any
portion of its rights under and interest in this Agreement in favor of any
Federal Reserve Bank in accordance with Regulation A of the Federal Reserve Bank
or U.S. Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may
enforce such pledge or security interest in any manner permitted under
applicable law.

(h)                Agent (as a non-fiduciary agent on behalf of Borrower) shall
maintain, or cause to be maintained, a register (the "Register") on which it
enters the name and address of each Lender as the registered owner of the
Revolver Commitments (and the principal amount thereof and stated interest
thereon) held by such Lender (each, a "Registered Loan"). Other than in
connection with an assignment by a Lender of all or any portion of its portion
of the Revolver Commitments to an Affiliate of such Lender or a Related Fund of
such Lender (i) a Registered Loan (and the registered note, if any, evidencing
the same) may be assigned or sold in whole or in part only by registration of
such assignment or sale on the Register (and each registered note shall
expressly so provide) and (ii) any assignment or sale of all or part of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrower shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of its Revolver Commitments to an Affiliate of such
Lender or a Related Fund of such Lender, and which assignment is not recorded in
the Register, the assigning Lender, on behalf of Borrower, shall maintain a
register comparable to the Register.


-62-

--------------------------------------------------------------------------------




(i)                  In the event that a Lender sells participations in the
Registered Loan, such Lender, as a non-fiduciary agent on behalf of Borrower,
shall maintain (or cause to be maintained) a register on which it enters the
name of all participants in the Registered Loans held by it (and the principal
amount (and stated interest thereon) of the portion of such Registered Loans
that is subject to such participations) (the "Participant Register"). A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.

(j)                 Agent shall make a copy of the Register (and each Lender
shall make a copy of its Participant Register in the extent it has one)
available for review by Borrower from time to time as Borrower may reasonably
request.

13.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrower may not assign this Agreement or any rights or duties hereunder without
the Lenders' prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lenders shall release
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by Borrower is required in connection with any such
assignment.

14.AMENDMENTS; WAIVERS.

14.1. Amendments and Waivers.

(a)                No amendment, waiver or other modification of any provision
of this Agreement or any other Loan Document (other than Bank Product Agreements
or the Fee Letter), and no consent with respect to any departure by Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:


-63-

--------------------------------------------------------------------------------




(i)                  increase the amount of or extend the expiration date of any
Revolver Commitment of any Lender or amend, modify, or eliminate the last
sentence of Section 2.4(c)(i),

(ii)                postpone or delay any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees, or other
amounts due hereunder or under any other Loan Document,

(iii)               reduce the principal of, or the rate of interest on, any
loan or other extension of credit hereunder, or reduce any fees or other amounts
payable hereunder or under any other Loan Document (except (y) in connection
with the waiver of applicability of Section 2.6(c) (which waiver shall be
effective with the written consent of the Required Lenders), and (z) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or a
reduction of fees for purposes of this clause (iii)),

(iv)              amend, modify, or eliminate this Section or any provision of
this Agreement providing for consent or other action by all Lenders,

(v)                amend, modify, or eliminate Section 3.1 or 3.2,

(vi)              amend, modify, or eliminate Section 15.11,

(vii)             other than as permitted by Section 15.11, release Agent's Lien
in and to all or substantially all of the Collateral,

(viii)           amend, modify, or eliminate the definitions of "Required
Lenders" or "Pro Rata Share",

(ix)              contractually subordinate any of Agent's Liens,

(x)                other than in connection with a merger, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents, release Borrower or any Guarantor from any obligation
for the payment of money or consent to the assignment or transfer by Borrower or
any Guarantor of any of its rights or duties under this Agreement or the other
Loan Documents,

(xi)              amend, modify, or eliminate any of the provisions of Section
2.4(b)(i) or (ii), or

(xii)             amend, modify, or eliminate any of the provisions of Section
13.1 with respect to assignments to, or participations with, Persons who are
Loan Parties or Affiliates of a Loan Party.


-64-

--------------------------------------------------------------------------------




(b)               No amendment, waiver, modification, or consent shall amend,
modify, waive, or eliminate,

(i)                  the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrower (and shall not
require the written consent of any of the Lenders),

(ii)                any provision of Section 15 pertaining to Agent, or any
other rights or duties of Agent under this Agreement or the other Loan
Documents, without the written consent of Agent, Borrower, and the Required
Lenders,

(c)                No amendment, waiver, modification, elimination, or consent
shall amend, without written consent of Agent, Borrower and the Required
Lenders, modify, or eliminate the definition of Borrowing Base or any of the
defined terms that are used in such definition to the extent that any such
change results in more credit being made available to Borrower based upon the
Borrowing Base, but not otherwise, or the definition of Maximum Revolver Amount,

(d)               No amendment, waiver, modification, elimination, or consent
shall amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Lender, or any other rights or duties of Issuing
Lender or Underlying Issuer under this Agreement or the other Loan Documents,
without the written consent of Issuing Lender, Agent, Borrower, and the Required
Lenders,

(e)                No amendment, waiver, modification, elimination, or consent
shall amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrower, and the Required Lenders,

(f)                 Anything in this Section 14.1 to the contrary
notwithstanding, (i) any amendment, modification, elimination, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Borrower, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender.

14.2. Replacement of Certain Lenders.

(a)                If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16, then Borrower or Agent, upon at least 5 Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a "Non-Consenting Lender") or any Lender
that made a claim for compensation (a "Tax Lender") with one or more Replacement
Lenders, and the Non-Consenting Lender or Tax Lender, as applicable, shall have
no right to refuse to be replaced hereunder. Such notice to replace the
Non-Consenting Lender or Tax Lender, as applicable, shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.


-65-

--------------------------------------------------------------------------------




(b)               Prior to the effective date of such replacement, the
Non-Consenting Lender or Tax Lender, as applicable, and each Replacement Lender
shall execute and deliver an Assignment and Acceptance, subject only to the
Non-Consenting Lender or Tax Lender, as applicable, being repaid in full its
share of the outstanding Obligations (without any premium or penalty of any kind
whatsoever, but including (i) all interest, fees and other amounts that may be
due in payable in respect thereof, and (ii) an assumption of its Pro Rata Share
of participations in the Letters of Credit). If the Non-Consenting Lender or Tax
Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Revolver Commitments, and the other rights and obligations of
the Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender's or Tax Lender's, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of
participations in such Letters of Credit.

14.3. No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent's and each
Lender's rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent's and each Lender's rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15.AGENT; THE LENDER GROUP.

15.1. Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFCF as its agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to designate, appoint, and
authorize) Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term "agent" in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to Borrower or its Subsidiaries,
the Obligations, the Collateral, or otherwise related to any of same as provided
in the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.


-66-

--------------------------------------------------------------------------------




15.2. Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys' in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3. Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Borrower or its Subsidiaries.


-67-

--------------------------------------------------------------------------------




15.4. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

15.5. Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a "notice of default." Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.


-68-

--------------------------------------------------------------------------------




15.6. Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender (or
Bank Product Provider). Each Lender represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent's or its Affiliates' or
representatives' possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).

15.7. Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys' fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Borrower or its Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to Agent such Lender's ratable
thereof. Whether or not the transactions contemplated hereby are consummated,
each of the Lenders, on a ratable basis, shall indemnify and defend the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so) from and against any
and all Indemnified Liabilities; provided, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person's gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender's ratable share of any costs or out of pocket
expenses (including attorneys', accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrower. The undertaking in this Section shall survive the payment of
all Obligations hereunder and the resignation or replacement of Agent.


-69-

--------------------------------------------------------------------------------




15.8. Agent in Individual Capacity. WFCF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire Equity Interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though WFCF were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, WFCF or its Affiliates may receive information
regarding Borrower or its Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Borrower or
such other Person and that prohibit the disclosure of such information to the
Lenders (or Bank Product Providers), and the Lenders acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable best efforts to obtain), Agent shall not be under any obligation to
provide such information to them. The terms "Lender" and "Lenders" include WFCF
in its individual capacity.

15.9. Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
(unless such notice is waived by Borrower or an Event of Default exists) and
without any notice to the Bank Product Providers. If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders (and the Bank Product Providers). If, at the time that
Agent's resignation is effective, it is acting as Issuing Lender or the Swing
Lender, such resignation shall also operate to effectuate its resignation as
Issuing Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term "Agent"
shall mean such successor Agent and the retiring Agent's appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent's resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent's notice of resignation, the
retiring Agent's resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.


-70-

--------------------------------------------------------------------------------




15.10. Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Borrower and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.


-71-

--------------------------------------------------------------------------------




15.11. Collateral Matters.

(a)                The Lenders hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent to release any Lien on any Collateral (i) upon the termination
of the Revolver Commitments and payment and satisfaction in full by Borrower of
all of the Obligations, (ii) constituting property being sold or disposed of if
a release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which Borrower or its Subsidiaries
owned no interest at the time Agent's Lien was granted nor at any time
thereafter, or (iv) constituting property leased to Borrower or its Subsidiaries
under a lease that has expired or is terminated in a transaction permitted under
this Agreement. The Loan Parties and the Lenders hereby irrevocably authorize
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to authorize) Agent, based upon the instruction of the Required
Lenders, to (a) consent to, credit bid or purchase (either directly or through
one or more acquisition vehicles) all or any portion of the Collateral at any
sale thereof conducted under the provisions of the Bankruptcy Code, including
under Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law. In connection with any such credit bid or
purchase, (i) the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of Agent to credit bid or purchase at such sale or other disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by such acquisition vehicle or vehicles and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration. Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers). Upon request by
Agent or Borrower at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent's authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) Agent shall not be required to execute any document necessary
to evidence such release on terms that, in Agent's opinion, would expose Agent
to liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
any Loan Party in respect of) all interests retained by any Loan Party,
including, the proceeds of any sale, all of which shall continue to constitute
part of the Collateral. The Lenders further hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, at its option and in its sole discretion, to
subordinate any Lien granted to or held by Agent under any Loan Document to the
holder of any Permitted Lien on such property if such Permitted Lien secures
Permitted Purchase Money Indebtedness.


-72-

--------------------------------------------------------------------------------




(b)               Agent shall have no obligation whatsoever to any of the
Lenders (or the Bank Product Providers) to assure that the Collateral exists or
is owned by Borrower or its Subsidiaries or is cared for, protected, or insured
or has been encumbered, or that Agent's Liens have been properly or sufficiently
or lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent's own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

15.12.                Restrictions on Actions by Lenders; Sharing of Payments.

(a)                Each of the Lenders agrees that it shall not, without the
express written consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the written request of Agent, set off against
the Obligations, any amounts owing by such Lender to Borrower or its
Subsidiaries or any deposit accounts of Borrower or its Subsidiaries now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by Agent, take
or cause to be taken any action, including, the commencement of any legal or
equitable proceedings to enforce any Loan Document against Borrower or any
Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

(b)               If, at any time or times any Lender shall receive (i) by
payment, foreclosure, setoff, or otherwise, any proceeds of Collateral or any
payments with respect to the Obligations, except for any such proceeds or
payments received by such Lender from Agent pursuant to the terms of this
Agreement, or (ii) payments from Agent in excess of such Lender's Pro Rata Share
of all such distributions by Agent, such Lender promptly shall (A) turn the same
over to Agent, in kind, and with such endorsements as may be required to
negotiate the same to Agent, or in immediately available funds, as applicable,
for the account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (B) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their Pro Rata
Shares; provided, that to the extent that such excess payment received by the
purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

15.13. Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent's Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent's request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent's instructions.


-73-

--------------------------------------------------------------------------------




15.14. Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15. Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16. Financial Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

(a)                is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field examination report
respecting Borrower or its Subsidiaries (each, a "Report") prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,

(b)               expressly agrees and acknowledges that Agent does not (i) make
any representation or warranty as to the accuracy of any Report, and (ii) shall
not be liable for any information contained in any Report,

(c)                expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
field examination will inspect only specific information regarding Borrower and
its Subsidiaries and will rely significantly upon Borrower's and its
Subsidiaries' books and records, as well as on representations of Borrower's
personnel,

(d)               agrees to keep all Reports and other material, non-public
information regarding Borrower and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and

(e)                without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys' fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.


-74-

--------------------------------------------------------------------------------




(f)                 In addition to the foregoing, (x) any Lender may from time
to time request of Agent in writing that Agent provide to such Lender a copy of
any report or document provided by Borrower or its Subsidiaries to Agent that
has not been contemporaneously provided by Borrower or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Borrower or its Subsidiaries, any Lender may, from time to time, reasonably
request Agent to exercise such right as specified in such Lender's notice to
Agent, whereupon Agent promptly shall request of Borrower the additional reports
or information reasonably specified by such Lender, and, upon receipt thereof
from Borrower or such Subsidiary, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

15.17. Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Revolver Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Revolver Commitments. Nothing contained herein shall confer upon any Lender any
interest in, or subject any Lender to any liability for, or in respect of, the
business, assets, profits, losses, or liabilities of any other Lender. Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender. Except as provided in Section 15.7, no member of the Lender
Group shall have any liability for the acts of any other member of the Lender
Group. No Lender shall be responsible to Borrower or any other Person for any
failure by any other Lender (or Bank Product Provider) to fulfill its
obligations to make credit available hereunder, nor to advance for such Lender
(or Bank Product Provider) or on its behalf, nor to take any other action on
behalf of such Lender (or Bank Product Provider) hereunder or in connection with
the financing contemplated herein.

16.WITHHOLDING TAXES.

16.1. Payments. All payments made by Borrower hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required,
Borrower shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Borrower agrees to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein; provided, that Borrower shall not be
required to increase any such amounts to the extent that the increase in such
amount payable results from Agent's or such Lender's own willful misconduct or
gross negligence (as finally determined by a court of competent jurisdiction).
Borrower will furnish to Agent as promptly as possible after the date the
payment of any Indemnified Tax is due pursuant to applicable law, certified
copies of tax receipts evidencing such payment by Borrower. Borrower agrees to
pay any present or future stamp, value added or documentary taxes or any other
excise or property taxes, charges, or similar levies that arise from any payment
made hereunder or from the execution, delivery, performance, recordation, or
filing of, or otherwise with respect to this Agreement or any other Loan
Document.


-75-

--------------------------------------------------------------------------------




16.2. Exemptions.

(a)                If a Lender or Participant is entitled to claim an exemption
or reduction from United States withholding tax, such Lender or Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) one of the following
before receiving its first payment under this Agreement:

(i)                  if such Lender or Participant is entitled to claim an
exemption from United States withholding tax pursuant to the portfolio interest
exception, (A) a statement of the Lender or Participant, signed under penalty of
perjury, that it is not a (I) a "bank" as described in Section 881(c)(3)(A) of
the IRC, (II) a 10% shareholder of Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrower within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

(ii)                if such Lender or Participant is entitled to claim an
exemption from, or a reduction of, withholding tax under a United States tax
treaty, a properly completed and executed copy of IRS Form W-8BEN;

(iii)               if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender, a properly completed and executed copy of IRS Form W-8ECI;

(iv)              if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because such Lender or Participant serves as an intermediary, a properly
completed and executed copy of IRS Form W-8IMY (with proper attachments); or

(v)                a properly completed and executed copy of any other form or
forms, including IRS Form W-9, as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding or backup withholding tax.


-76-

--------------------------------------------------------------------------------




(b)               Each Lender or Participant shall provide new forms (or
successor forms) upon the expiration or obsolescence of any previously delivered
forms and to promptly notify Agent (or, in the case of a Participant, to the
Lender granting the participation only) of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

(c)                If a Lender or Participant claims an exemption from
withholding tax in a jurisdiction other than the United States, such Lender or
such Participant agrees with and in favor of Agent, to deliver to Agent (or, in
the case of a Participant, to the Lender granting the participation only) any
such form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms,
provided, that nothing in this Section 16.2(c) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including without limitation, its tax returns). Each Lender and each
Participant shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Agent (or,
in the case of a Participant, to the Lender granting the participation only) of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.

(d)               If a Lender or Participant claims exemption from, or reduction
of, withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent of the percentage amount in which it is no longer the beneficial
owner of Obligations of Borrower to such Lender or Participant. To the extent of
such percentage amount, Agent will treat such Lender's or such Participant's
documentation provided pursuant to Section 16.2(a) or 16.2(c) as no longer
valid. With respect to such percentage amount, such Participant or Assignee may
provide new documentation, pursuant to Section 16.2(a) or 16.2(c), if
applicable; if such documentation is not provided, such Participant or Assignee
(and such Lender with respect to such percentage amount) shall not be entitled
to the benefits of this Section 16. Borrower agrees that each Participant shall
be entitled to the benefits of this Section 16 with respect to its participation
in any portion of the Revolver Commitments and the Obligations so long as such
Participant complies with the obligations set forth in this Section 16 with
respect thereto and Borrower and Agent are notified of such participation.

16.3. Reductions.

(a)                If a Lender or a Participant is entitled to a reduction in
the applicable withholding tax, Agent (or, in the case of a Participant, to the
Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant an amount equivalent to the applicable
withholding tax after taking into account such reduction. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any interest payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.


-77-

--------------------------------------------------------------------------------




(b)               If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys' fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4. Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrower has paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrower (but only to the extent of payments made, or additional amounts paid,
by Borrower under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrower, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrower or any other
Person.

17.GENERAL PROVISIONS.

17.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

17.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.


-78-

--------------------------------------------------------------------------------




17.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

17.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5. Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
by virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed Agent as its agent and
to have accepted the benefits of the Loan Documents; it being understood and
agreed that the rights and benefits of each Bank Product Provider under the Loan
Documents consist exclusively of such Bank Product Provider's being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Agent and the right to share in payments and collections out of the
Collateral as more fully set forth herein. In addition, each Bank Product
Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the applicable Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the applicable Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Borrower may obtain Bank
Products from any Bank Product Provider, although Borrower is not required to do
so. Borrower acknowledges and agrees that no Bank Product Provider has committed
to provide any Bank Products and that the providing of Bank Products by any Bank
Product Provider is in the sole and absolute discretion of such Bank Product
Provider. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.


-79-

--------------------------------------------------------------------------------




17.6. Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7. Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8. Revival and Reinstatement of Obligations; Certain Waivers.

(a)                If the incurrence or payment of the Obligations by Borrower
or Guarantor or the transfer to the Lender Group of any property should for any
reason subsequently be asserted, or declared, to be void or voidable under any
state or federal law relating to creditors' rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property (each, a
"Voidable Transfer"), and if the Lender Group is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
advice of counsel, then, as to any such Voidable Transfer, or the amount thereof
that the Lender Group is required or elects to repay or restore, and as to all
reasonable costs, expenses, and attorneys' fees of the Lender Group related
thereto, the liability of Borrower or Guarantor automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

(b)               Anything to the contrary contained herein notwithstanding, if
Agent or any Lender accepts a guaranty of only a portion of the Obligations
pursuant to any guaranty, Borrower hereby waives its right under Section 2822(a)
of the California Civil Code or any similar laws of any other applicable
jurisdiction to designate the portion of the Obligations satisfied by the
applicable guarantor's partial payment.


-80-

--------------------------------------------------------------------------------




17.9. Confidentiality.

(a)                Agent and Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding
Borrower and its Subsidiaries, their operations, assets, and existing and
contemplated business plans ("Confidential Information") shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys' for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), "Lender Group
Representatives") on a "need to know" basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrower with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

(b)               Anything in this Agreement to the contrary notwithstanding,
Agent may disclose information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services or in its marketing or promotional materials, with such information to
consist of deal terms and other information customarily found in such
publications or marketing or promotional materials and may otherwise use the
name, logos, and other insignia of Borrower or the other Loan Parties and the
Revolver Commitments provided hereunder in any "tombstone" or other
advertisements, on its website or in other marketing materials of Agent.

(c)                The Loan Parties hereby acknowledge that Agent or its
Affiliates may make available to the Lenders materials or information provided
by or on behalf of Borrower hereunder (collectively, "Borrower Materials") by
posting the Borrower Materials on IntraLinks, SyndTrak or another similar
electronic system (the "Platform") and certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a "Public Lender"). The Loan Parties shall be deemed to have authorized
Agent and its Affiliates and the Lenders to treat Borrower Materials marked
"PUBLIC" or otherwise at any time filed with the SEC as not containing any
material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state securities laws. All
Borrower Materials marked "PUBLIC" are permitted to be made available through a
portion of the Platform designated as "Public Investor" (or another similar
term). Agent and its Affiliates and the Lenders shall be entitled to treat any
Borrower Materials that are not marked "PUBLIC" or that are not at any time
filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as "Public Investor" (or such other similar term).


-81-

--------------------------------------------------------------------------------




17.10. Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Lender, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Revolver Commitments have not expired
or been terminated.

17.11. Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act. In addition, if Agent is required by law or regulation or
internal policies to do so, it shall have the right to periodically conduct
(a) Patriot Act searches, OFAC/PEP searches, and customary individual background
checks for the Loan Parties and (b) OFAC/PEP searches and customary individual
background checks for the Loan Parties' senior management and key principals,
and Borrower agrees to cooperate in respect of the conduct of such searches and
further agrees that the reasonable costs and charges for such searches shall
constitute Lender Group Expenses hereunder and be for the account of Borrower.

17.12. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.13. Senior Indebtedness. For the avoidance of doubt, the Obligations
constitute "Specified Senior Indebtedness" under the Convertible Subordinated
Debt Documents.

[Signature pages to follow.]

 


-82-

--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWER: QUANTUM CORPORATION, a Delaware corporation


By: /s/ Linda M. Breard
Name: Linda Breard
Title: CFO

 

 

WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as Agent
and as a Lender


By: /s/ Samantha Alexander
Name: Samantha Alexander

Its Authorized Signatory


--------------------------------------------------------------------------------